Exhibit 10.2

 

Execution Copy

 

THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT
Dated as of December 22, 2005

 

This THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT (this “Amendment”) is among
B&G FOODS, INC., a Delaware corporation (the “Borrower”), the several banks and
other financial institutions or entities from time to time party to the Credit
Agreement as lenders (the “Lenders”), and LEHMAN COMMERCIAL PAPER INC., as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”).

 

PRELIMINARY STATEMENTS:

 

A.                                   The Borrower, the Lenders, the
Administrative Agent and Lehman Brothers Inc., as Arranger, The Bank of New
York, as Documentation Agent, and Bank of America, N.A., successor by merger to
Fleet National Bank, as Syndication Agent, entered into a Revolving Credit
Agreement, dated as of October 14, 2004, as amended by the First Amendment dated
as of March 30, 2005 and by the Second Amendment dated as of September 9, 2005
(such Revolving Credit Agreement as so amended prior to the date hereof and
together with all Annexes, Exhibits and Schedules thereto, the “Credit
Agreement”; capitalized terms used and not otherwise defined herein shall have
the meanings ascribed to such terms in the Credit Agreement); and

 

B.                                     The Borrower has requested that the
Lenders amend the Credit Agreement in connection with the contemplated purchase
of certain assets of the Grandma’s Molasses business by the Borrower or a
Subsidiary of the Borrower (the “Grandma’s Acquisition”) to, among other things,
provide for a term loan in an aggregate principal amount of $25,000,000 and
reduce the Total Revolving Credit Commitment to $25,000,000, and the Lenders
have agreed to such proposed amendments, subject to the other terms and
conditions contained herein.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 


1.                                       AMENDMENTS TO CREDIT AGREEMENT. 
SUBJECT TO THE SATISFACTION OF THE CONDITIONS SET FORTH IN SECTION 2 HEREOF, THE
CREDIT AGREEMENT IS AMENDED AS FOLLOWS:


 


(A)                                  SECTION 1.1 OF THE CREDIT AGREEMENT IS
HEREBY AMENDED BY INSERTING THE FOLLOWING NEW DEFINITIONS IN THE APPROPRIATE
ALPHABETICAL POSITION:


 

                                                “Commitment”:  with respect to
any Lender, the sum of the Term Loan Commitment and the Revolving Credit
Commitment of such Lender.

 

“Facility”:  each of (a) the Term Loan Commitments and the Term Loans made
thereunder (the “Term Loan Facility”) and (b) the Revolving Credit Commitments
and the extensions of credit made thereunder (the “Revolving Credit Facility”).

 

                                                “Majority Facility Lenders”: 
with respect to the Term Loan Facility, the holders of more than 50% of the
aggregate unpaid principal amount of the Term Loans outstanding and with respect
to the Revolving Credit Facility, prior to any termination of

 

--------------------------------------------------------------------------------


 

the Revolving Credit Commitments, the holders of more than 50% of the Total
Revolving Credit Commitments and thereafter, of the Total Revolving Extensions
of Credit.

 

“Molasses Acquisition”:  the acquisition by the Borrower or a Subsidiary of the
Borrower of certain assets of the Grandma’s Molasses business.

 

“Revolving Credit Facility”:  as defined in the definition of “Facility” in this
Section 1.1.

 

“Revolving Credit Lender”:  each Lender that has a Revolving Credit Commitment
or that is the holder of Revolving Credit Loans.

 

“Term Loan”:  as defined in Section 2.1.

 

“Term Loan Commitment”:  as to any Term Loan Lender, the obligation of such
Lender, if any, to make a Term Loan to the Borrower hereunder in a principal
amount not to exceed the amount set forth under the heading “Term Loan
Commitment” opposite such Lender’s name on Schedule 1 to the Lender Addendum
delivered by such Lender, or, as the case may be, in the Assignment and
Acceptance pursuant to which such Lender became a party hereto, as the same may
be changed from time to time pursuant to the terms hereof.  The original
aggregate amount of the Term Loan Commitments is $25,000,000.

 

“Term Loan Facility”:  as defined in the definition of “Facility” in this
Section 1.1.

 

“Term Loan Lender”:  each Lender that has a Term Loan Commitment or is the
holder of a Term Loan.

 

“Term Loan Percentage”:  as to any Term Loan Lender at any time, the percentage
which such  Lender’s undrawn Term Loan Commitment then constitutes of the
aggregate undrawn Term Loan Commitments or, at any time after the Third
Amendment Effective Date, the percentage which the aggregate principal amount of
such Lender’s Term Loans then outstanding constitutes of the aggregate principal
amount of the Term Loans then outstanding.

 

“Third Amendment”:  The Third Amendment to this Agreement dated as of
December 22, 2005.

 

“Third Amendment Effective Date”:  the Amendment Effective Date as defined in
the Third Amendment.

 


(B)                                 THE DEFINITION OF “AGGREGATE EXPOSURE”
CONTAINED IN SECTION 1.1 OF THE CREDIT AGREEMENT IS HEREBY AMENDED AND RESTATED
SO IT READS AS FOLLOWS:


 

“Aggregate Exposure”:  with respect to any Lender at any time, an amount equal
to (a) until the Closing Date, the aggregate amount of such Lender’s Commitments
at such time and (b) thereafter, the sum of (i) the aggregate then unpaid
principal amount of such Lender’s Term Loans and (ii) the amount of such
Lender’s Revolving Credit Commitment then in effect or, if the Revolving Credit

 

2

--------------------------------------------------------------------------------


 

Commitments have been terminated, the amount of such Lender’s Revolving
Extensions of Credit then outstanding.

 


(C)                                  THE DEFINITION OF “APPLICABLE MARGIN”
CONTAINED IN SECTION 1.1 OF THE CREDIT AGREEMENT IS HEREBY AMENDED AND RESTATED
SO IT READS AS FOLLOWS:


 

“Applicable Margin”: (a) with respect to the Revolving Credit Loans, 2.00% in
the case of Base Rate Loans and 3.00% in the case of Eurodollar Loans, provided
that after the first Adjustment Date occurring after the completion of two
fiscal quarters of the Borrower after the Closing Date, the Applicable Margin
will be determined pursuant to the Pricing Grid and (b) with respect to the Term
Loans, 1.75% in the case of Base Rate Loans and 2.75% in the case of Eurodollar
Loans.

 


(D)                                 THE DEFINITION OF “AVAILABLE REVOLVING
CREDIT COMMITMENT” CONTAINED IN SECTION 1.1 OF THE CREDIT AGREEMENT IS HEREBY
AMENDED BY REPLACING THE REFERENCE TO “SECTION 2.4(A)” WITH A REFERENCE TO
“SECTION 2.7(A)”.


 


(E)                                  THE DEFINITION OF “CONDUIT FINANCING
ARRANGEMENT” CONTAINED IN SECTION 1.1 OF THE CREDIT AGREEMENT IS HEREBY AMENDED
BY REPLACING THE REFERENCE TO “SECTION 2.14(D)” WITH A REFERENCE TO
“SECTION 2.17(D)”.


 


(F)                                    THE DEFINITION OF “CONDUIT LENDER”
CONTAINED IN SECTION 1.1 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY REPLACING
THE REFERENCE TO “SECTION 2.14(D)” WITH A REFERENCE TO “SECTION 2.17(D)”.


 


(G)                                 THE DEFINITION OF “EURODOLLAR LOANS”
CONTAINED IN SECTION 1.1 OF THE CREDIT AGREEMENT IS HEREBY AMENDED AND RESTATED
SO IT READS AS FOLLOWS:


 

“Eurodollar Loans”: Revolving Credit Loans and Term Loans the rate of interest
applicable to which is based upon the Eurodollar Rate”.


 


(H)                                 CLAUSE (B)(II) OF THE DEFINITION OF
“INTEREST PERIOD” CONTAINED IN SECTION 1.1 OF THE CREDIT AGREEMENT IS HEREBY
AMENDED AND RESTATED SO IT READS AS FOLLOWS:


 

“(ii) any Interest Period that would otherwise extend beyond the Revolving
Credit Termination Date or beyond the date final payment is due on the Term
Loans, as the case may be, shall end on the Revolving Credit Termination Date or
such due date, as applicable; and”

 


(I)                                     THE DEFINITION OF “REVOLVING CREDIT
TERMINATION DATE” CONTAINED IN SECTION 1.1 OF THE CREDIT AGREEMENT IS HEREBY
AMENDED AND RESTATED SO IT READS AS FOLLOWS:


 

“Revolving Credit Termination Date”: the five-year anniversary of the Third
Amendment Effective Date.

 


(J)                                     THE DEFINITION OF “L/C OBLIGATIONS”
CONTAINED IN SECTION 1.1 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY REPLACING
THE REFERENCE TO “SECTION 2.23” WITH A REFERENCE TO “SECTION 2.26”.

 

3

--------------------------------------------------------------------------------


 


(K)                                  THE DEFINITION OF “LENDER ADDENDUM”
CONTAINED IN SECTION 1.1 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY ADDING THE
FOLLOWING CLAUSE AT THE END THEREOF:  “AND, WITH RESPECT TO ANY TERM LOAN
LENDER, A LENDER ADDENDUM IN SUCH OTHER FORM AS MAY BE AGREED TO BY THE
ADMINISTRATIVE AGENT, TO BE ACCEPTED AND DELIVERED ON THE THIRD AMENDMENT
EFFECTIVE DATE “.


 


(L)                                     THE DEFINITION OF “LETTERS OF CREDIT”
CONTAINED IN SECTION 1.1 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY REPLACING
THE REFERENCE TO “SECTION 2.19(A)” WITH A REFERENCE TO “SECTION 2.22(A)”.


 


(M)                               THE DEFINITION OF “NON-EXCLUDED TAXES”
CONTAINED IN SECTION 1.1 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY REPLACING
THE REFERENCE TO “SECTION 2.14(A)” WITH A REFERENCE TO “SECTION 2.17(A)”.


 


(N)                                 THE DEFINITION OF “NON-U.S. LENDER”
CONTAINED IN SECTION 1.1 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY REPLACING
THE REFERENCE TO “SECTION 2.14(D)” WITH A REFERENCE TO “SECTION 2.17(D)”.


 


(O)                                 THE DEFINITION OF “REFUNDED SWING LINE
LOANS” CONTAINED IN SECTION 1.1 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY
REPLACING THE REFERENCE TO “SECTION 2.2” WITH A REFERENCE TO “SECTION 2.5(C)”.


 


(P)                                 THE DEFINITION OF “REFUNDING DATE” CONTAINED
IN SECTION 1.1 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY REPLACING THE
REFERENCE TO “SECTION 2.2” WITH A REFERENCE TO “SECTION 2.5(D)”.


 


(Q)                                 THE DEFINITION OF “REIMBURSEMENT OBLIGATION”
CONTAINED IN SECTION 1.1 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY REPLACING
THE REFERENCE TO “SECTION 2.23” WITH A REFERENCE TO “SECTION 2.26”.


 


(R)                                    THE DEFINITION OF “REQUIRED LENDERS”
CONTAINED IN SECTION 1.1 OF THE CREDIT AGREEMENT IS HEREBY AMENDED AND RESTATED
SO IT READS AS FOLLOWS:


 

“Required Lenders”:  at any time, the holders of more than 50% of (a) until the
Closing Date, the Commitments and (b) thereafter, the sum of (i) the aggregate
unpaid principal amount of the Term Loans then outstanding and (ii) the Total
Revolving Credit Commitments then in effect or, if the Revolving Credit
Commitments have been terminated, the Total Revolving Extensions of Credit then
outstanding.

 


(S)                                  THE DEFINITION OF “REVOLVING CREDIT
COMMITMENT” CONTAINED IN SECTION 1.1 OF THE CREDIT AGREEMENT IS HEREBY AMENDED
AND RESTATED SO IT READS AS FOLLOWS:


 

“Revolving Credit Commitment”:  as to any Lender, the obligation of such Lender
to make Revolving Credit Loans or participate in Swing Line Loans and
participate in Letters of Credit, in an aggregate principal and/or face amount
not to exceed the amount set forth under the heading “Revolving Credit
Commitment” opposite such Lender’s name on Schedule 1 to the Lender Addendum
delivered by such Lender, or, as the case may be, in the Assignment and
Acceptance pursuant to which such Lender became a party hereto, as the same may
be changed from time to time pursuant to the terms hereof.  The aggregate

 

4

--------------------------------------------------------------------------------


 

amount of the Total Revolving Credit Commitments as of the Third Amendment
Effective Date is $25,000,000.

 


(T)                                    THE DEFINITION OF “REVOLVING CREDIT
LOANS” CONTAINED IN SECTION 1.1 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY
REPLACING THE REFERENCE TO “SECTION 2.1” WITH A REFERENCE TO “SECTION 2.4”.


 


(U)                                 THE DEFINITION OF “SWING LINE COMMITMENT”
CONTAINED IN SECTION 1.1 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY REPLACING
THE REFERENCE TO “SECTION 2.2” WITH A REFERENCE TO “SECTION 2.5”.


 


(V)                                 THE DEFINITION OF “SWING LINE LOANS”
CONTAINED IN SECTION 1.1 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY REPLACING
THE REFERENCE TO “SECTION 2.1(B)” WITH A REFERENCE TO “SECTION 2.4(B)”.


 


(W)                               THE DEFINITION OF “SWING LINE PARTICIPATION
AMOUNT” CONTAINED IN SECTION 1.1 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY
REPLACING THE REFERENCE TO”SECTION 2.2” WITH A REFERENCE TO “SECTION 2.5(D)”.


 


(X)                                   SECTION 2 OF THE CREDIT AGREEMENT IS
HEREBY AMENDED AND RESTATED SO IT READS AS SET FORTH IN ANNEX II.


 


(Y)                                 SECTION 3.16 OF THE CREDIT AGREEMENT IS
HEREBY AMENDED BY ADDING THE FOLLOWING SENTENCE AT THE END THEREOF:  “THE
PROCEEDS OF TERM LOANS SHALL BE USED BY THE BORROWER TO CONSUMMATE THE MOLASSES
ACQUISITION ON THE THIRD AMENDMENT EFFECTIVE DATE”.


 


(Z)                                   SECTION 6.1(A) AND SECTION 6.1(B) OF THE
CREDIT AGREEMENT ARE HEREBY AMENDED AND RESTATED SO EACH READS AS FOLLOWS:


 


“(A) CONSOLIDATED LEVERAGE RATIO.  PERMIT THE CONSOLIDATED LEVERAGE RATIO AS AT
THE LAST DAY OF ANY PERIOD OF FOUR CONSECUTIVE FISCAL QUARTERS OF THE BORROWER
ENDING WITH ANY FISCAL QUARTER, COMMENCING WITH THE FISCAL QUARTER ENDING
DECEMBER 31, 2005, TO EXCEED 6.50 TO 1.00.”


 


(B) CONSOLIDATED SENIOR LEVERAGE RATIO.  PERMIT THE CONSOLIDATED SENIOR LEVERAGE
RATIO AS AT THE LAST DAY OF ANY PERIOD OF FOUR CONSECUTIVE FISCAL QUARTERS OF
THE BORROWER ENDING WITH ANY FISCAL QUARTER COMMENCING WITH THE FISCAL QUARTER
ENDING DECEMBER 31, 2005, TO EXCEED 4.00 TO 1.00.


 


(AA)                            SECTION 8.6 OF THE CREDIT AGREEMENT IS HEREBY
AMENDED BY REPLACING THE TERM “REVOLVING CREDIT LOANS” WITH THE TERM “LOANS”.


 


(BB)                          SECTION 9.1 OF THE CREDIT AGREEMENT IS HEREBY
AMENDED BY:


 

(I) REPLACING THE REFERENCE TO “SECTION 2.12” WITH A REFERENCE TO
“SECTION 2.15”, THE REFERENCE TO “SECTIONS 2.19 THROUGH 2.26” WITH A REFERENCE
TO “SECTIONS

 

5

--------------------------------------------------------------------------------


 

2.22 THROUGH 2.29” AND THE REFERENCE TO “SECTION 2.1(B) OR SECTION 2.2(B)-(F)”
WITH A REFERENCE TO “SECTION 2.4(B) OR SECTION 2.5(B)-(F)”;

 

(II) REPLACING THE WORD “OR” IMMEDIATELY PRIOR TO CLAUSE (VI) THEREOF WITH “;”;
AND

 

(III) INSERTING A NEW CLAUSE (VII) AS FOLLOWS

 

“OR (VII) REDUCE THE PERCENTAGE SPECIFIED IN THE DEFINITION OF MAJORITY FACILITY
LENDERS WITH RESPECT TO ANY FACILITY WITHOUT THE CONSENT OF ALL LENDERS UNDER
SUCH FACILITY.”

 


(CC)                            SECTION 9.6(B) OF THE CREDIT AGREEMENT IS HEREBY
AMENDED BY (I) REPLACING THE REFERENCE TO “SECTIONS 2.13, 2.14 AND 2.15” WITH A
REFERENCE TO “SECTIONS 2.16, 2.17 AND 2.18” AND THE REFERENCE TO “SECTION 2.14”
WITH A REFERENCE TO “SECTION 2.17” AND (II) ADDING THE TERM “OR TERM LOAN”
IMMEDIATELY AFTER “REVOLVING CREDIT LOAN”.


 


(DD)                          SECTION 9.6(C) OF THE CREDIT AGREEMENT IS HEREBY
AMENDED BY REPLACING THE REFERENCE TO “SECTIONS 2.13, 2.14, 2.16” WITH A
REFERENCE TO “SECTIONS 2.16, 2.17, 2.19”.


 


(EE)                            SECTION 9.7(A) OF THE CREDIT AGREEMENT IS HEREBY
AMENDED BY REPLACING THE REFERENCE TO “SECTION 2.18” WITH A REFERENCE TO
“SECTION 2.21”.


 


(FF)                                THE CREDIT AGREEMENT IS HEREBY AMENDED BY
INCLUDING THE NEW EXHIBIT G-3 ATTACHED HERETO AS ANNEX III.


 


2.                                       CONDITIONS TO EFFECTIVENESS.  THE
EFFECTIVENESS OF ALL THE AMENDMENTS CONTAINED IN SECTION 1 OF THIS AMENDMENT ARE
CONDITIONED UPON SATISFACTION OF THE FOLLOWING CONDITIONS PRECEDENT PRIOR TO OR
ON JANUARY 30, 2006 (THE DATE ON WHICH ALL SUCH CONDITIONS PRECEDENT HAVE BEEN
SATISFIED BEING REFERRED TO HEREIN AS THE “AMENDMENT EFFECTIVE DATE”):


 


(A)                                  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED COUNTERPARTS OF THIS AMENDMENT SIGNED BY EACH OF THE BORROWER, THE
ADMINISTRATIVE AGENT AND EACH OF THE LENDERS;


 


(B)                                 THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
COUNTERPARTS OF THE CONSENT OF THE GUARANTORS ATTACHED HERETO AS ANNEX I (THE
“CONSENT”) EXECUTED BY EACH OF THE GUARANTORS;


 


(C)                                  EACH OF THE REPRESENTATIONS AND WARRANTIES
IN SECTION 3 BELOW SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS
OF THE AMENDMENT EFFECTIVE DATE;


 


(D)                                 THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
PAYMENT IN IMMEDIATELY AVAILABLE FUNDS OF ALL EXPENSES INCURRED BY THE
ADMINISTRATIVE AGENT (INCLUDING, WITHOUT LIMITATION, LEGAL FEES) THAT ARE THEN
DUE AND PAYABLE AND REIMBURSABLE UNDER THE CREDIT AGREEMENT AND FOR WHICH
INVOICES HAVE BEEN PRESENTED;


 


(E)                                  THE BORROWER SHALL HAVE CONSUMMATED THE
GRANDMA’S ACQUISITION PURSUANT TO THE TERMS AND CONDITIONS OF THAT CERTAIN ASSET
PURCHASE AGREEMENT, DATED AS OF THE DATE OF THIS

 

6

--------------------------------------------------------------------------------


 


AMENDMENT, BETWEEN MOTT’S LLP AND BLOCH & GUGGENHEIMER, INC, AS AMENDED,
SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME, PROVIDED THAT NO MATERIAL
PROVISION THEREOF SHALL HAVE BEEN WAIVED, AMENDED, SUPPLEMENTED OR OTHERWISE
MODIFIED WITHOUT THE CONSENT OF THE REQUIRED LENDERS;


 


(F)                                    IN CONSIDERATION OF THE AMENDMENTS
CONTAINED IN THIS AMENDMENT, THE BORROWER SHALL HAVE PAID TO THE ADMINISTRATIVE
AGENT, FOR THE ACCOUNT OF EACH LENDER THAT EXECUTES THIS AMENDMENT NO LATER THAN
12:00 NOON. (NEW YORK TIME) ON THURSDAY, DECEMBER 8, 2005, (I) A FEE EQUAL TO
0.25% OF THE REVOLVING CREDIT COMMITMENTS OF SUCH LENDER (PRIOR TO GIVING EFFECT
TO THE REDUCTION IN THE TOTAL REVOLVING CREDIT COMMITMENTS CONTEMPLATED HEREBY),
IT BEING AGREED THAT THE FEES REFERRED TO IN THIS CLAUSE SHALL BE PAYABLE ON THE
EARLIER OF JANUARY 30, 2006 AND THE AMENDMENT EFFECTIVE DATE AND (II) WITH
RESPECT TO ANY LENDER WHO HAS PROVIDED A LENDER ADDENDUM WITH RESPECT TO THE
TERM LOANS ON OR PRIOR TO SUCH TIME, SUCH ADDITIONAL FEES AS HAVE BEEN
SEPARATELY AGREED UPON; AND


 


(G)                                 THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
A LEGAL OPINION FROM DECHERT LLP IN FORM AND SUBSTANCE REASONABLY SATISFACTORY
TO THE ADMINISTRATIVE AGENT AND A SUPPLEMENTAL INTELLECTUAL PROPERTY SECURITY
AGREEMENT WITH RESPECT TO ALL REGISTERED INTELLECTUAL PROPERTY ACQUIRED PURSUANT
TO THE GRANDMA’S ACQUISITION, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
THE ADMINISTRATIVE AGENT.


 


3.                                       REPRESENTATIONS AND WARRANTIES.  THE
BORROWER REPRESENTS AND WARRANTS TO THE ADMINISTRATIVE AGENT AND THE LENDERS AS
FOLLOWS:


 


(A)                                  AUTHORITY.  THE BORROWER HAS THE CORPORATE
OR OTHER ORGANIZATIONAL POWER AND AUTHORITY TO EXECUTE AND DELIVER THIS
AMENDMENT AND TO PERFORM ITS OBLIGATIONS HEREUNDER AND UNDER THE CREDIT
AGREEMENT (AS AMENDED HEREBY).  EACH OF THE GUARANTORS HAS THE CORPORATE OR
OTHER ORGANIZATIONAL POWER AND AUTHORITY TO EXECUTE AND DELIVER THE CONSENT AND
TO PERFORM ITS OBLIGATIONS THEREUNDER.  THE EXECUTION, DELIVERY AND PERFORMANCE
(I) BY THE BORROWER OF THIS AMENDMENT AND THE CREDIT AGREEMENT (AS AMENDED
HEREBY) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY AND (II) BY THE
GUARANTORS OF THE CONSENT, IN EACH CASE, HAVE BEEN DULY AUTHORIZED BY ALL
NECESSARY CORPORATE OR OTHER ORGANIZATIONAL ACTION OF SUCH PERSON.  OTHER THAN
ANY REQUIRED DISCLOSURE FILINGS WITH THE SECURITIES AND EXCHANGE COMMISSION, NO
MATERIAL CONSENT OR AUTHORIZATION OF, FILING WITH, NOTICE TO, OR OTHER ACT BY OR
IN RESPECT OF, ANY GOVERNMENTAL AUTHORITY OR ANY OTHER PERSON IS REQUIRED IN
CONNECTION WITH THE EXECUTION, DELIVERY, PERFORMANCE, VALIDITY OR ENFORCEABILITY
OF THIS AMENDMENT, THE CREDIT AGREEMENT (AS AMENDED HEREBY) OR THE CONSENT.


 


(B)                                 ENFORCEABILITY.  EACH OF THE CONSENT AND
THIS AMENDMENT HAS BEEN DULY EXECUTED AND DELIVERED ON BEHALF OF EACH LOAN PARTY
THAT IS PARTY THERETO OR HERETO.  ASSUMING THE CONDITIONS PRECEDENT IN SECTION 2
OF THIS AMENDMENT HAVE BEEN SATISFIED, EACH OF THE CONSENT, THIS AMENDMENT AND
THE CREDIT AGREEMENT (AS AMENDED HEREBY) (I) CONSTITUTES A LEGAL, VALID AND
BINDING OBLIGATION OF EACH LOAN PARTY HERETO OR THERETO, AS APPLICABLE,
ENFORCEABLE AGAINST SUCH LOAN PARTY IN ACCORDANCE WITH ITS TERMS, EXCEPT AS
ENFORCEABILITY MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR SIMILAR LAWS AFFECTING THE ENFORCEMENT OF
CREDITORS’ RIGHTS GENERALLY AND BY GENERAL EQUITABLE PRINCIPLES (WHETHER
ENFORCEMENT IS SOUGHT BY PROCEEDINGS IN EQUITY OR AT LAW) AND (II) IS IN FULL
FORCE AND EFFECT.  NEITHER THE EXECUTION OR

 

7

--------------------------------------------------------------------------------


 


DELIVERY OF THE CONSENT OR THIS AMENDMENT BY THE BORROWER OR ANY OF THE
GUARANTORS, AS APPLICABLE, OR THE PERFORMANCE BY THE BORROWER OR THE GUARANTORS
OF THEIR RESPECTIVE OBLIGATIONS UNDER THE CONSENT, THIS AMENDMENT OR THE CREDIT
AGREEMENT (AS AMENDED HEREBY), WILL ADVERSELY AFFECT THE VALIDITY, PERFECTION OR
PRIORITY OF THE ADMINISTRATIVE AGENT’S LIEN (FOR THE RATABLE BENEFIT OF SECURED
PARTIES) ON ANY OF THE COLLATERAL OR ITS ABILITY TO REALIZE THEREON.


 


(C)                                  REPRESENTATIONS AND WARRANTIES.  AFTER
GIVING EFFECT TO THIS AMENDMENT, THE REPRESENTATIONS AND WARRANTIES CONTAINED IN
THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN ANY SUCH
REPRESENTATIONS AND WARRANTIES THAT, BY THEIR TERMS, ARE SPECIFICALLY MADE AS OF
A DATE OTHER THAN THE DATE HEREOF) ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS
ON AND AS OF THE DATE HEREOF AS THOUGH MADE ON AND AS OF THE DATE HEREOF.


 


(D)                                 NO CONFLICTS.  NEITHER THE EXECUTION AND
DELIVERY OF THE CONSENT OR THIS AMENDMENT, NOR THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, NOR THE PERFORMANCE OF AND
COMPLIANCE WITH THE TERMS AND PROVISIONS HEREOF, THEREOF OR OF THE CREDIT
AGREEMENT (AS AMENDED HEREBY) BY ANY LOAN PARTY WILL, AT THE TIME OF SUCH
PERFORMANCE, (A) VIOLATE ANY REQUIREMENT OF LAW OR ANY MATERIAL CONTRACTUAL
OBLIGATION OF ANY LOAN PARTY, EXCEPT FOR ANY SUCH VIOLATION THAT COULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT OR (B) RESULT IN, OR
REQUIRE, THE CREATION OR IMPOSITION OF ANY LIEN (OTHER THAN LIENS CREATED BY OR
OTHERWISE PERMITTED BY THE LOAN DOCUMENTS) ON ANY OF THEIR RESPECTIVE PROPERTIES
PURSUANT TO ANY REQUIREMENT OF LAW OR ANY SUCH CONTRACTUAL OBLIGATION.


 


(E)                                  NO DEFAULT.  BOTH BEFORE AND AFTER GIVING
EFFECT TO THIS AMENDMENT, NO EVENT HAS OCCURRED AND IS CONTINUING THAT
CONSTITUTES A DEFAULT OR EVENT OF DEFAULT.


 


4.                                       REFERENCE TO AND EFFECT ON THE LOAN
DOCUMENTS.


 


(A)                                  UPON AND AFTER THE EFFECTIVENESS OF THIS
AMENDMENT, EACH REFERENCE IN THE CREDIT AGREEMENT TO “THIS AGREEMENT”,
“HEREUNDER”, “HEREOF” OR WORDS OF LIKE IMPORT REFERRING TO THE CREDIT AGREEMENT,
AND EACH REFERENCE IN THE OTHER LOAN DOCUMENTS TO “THE CREDIT AGREEMENT”,
“THEREUNDER”, “THEREOF” OR WORDS OF LIKE IMPORT REFERRING TO THE CREDIT
AGREEMENT, SHALL MEAN AND BE A REFERENCE TO THE CREDIT AGREEMENT AS AMENDED
HEREBY.  THIS AMENDMENT IS A LOAN DOCUMENT.


 


(B)                                 EXCEPT AS SPECIFICALLY AMENDED BY THIS
AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE AND SHALL
CONTINUE TO BE IN FULL FORCE AND EFFECT AND ARE HEREBY IN ALL RESPECTS RATIFIED
AND CONFIRMED.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE SECURITY
DOCUMENTS AND ALL OF THE COLLATERAL DESCRIBED THEREIN DO AND SHALL CONTINUE TO
SECURE THE PAYMENT OF ALL OBLIGATIONS UNDER AND AS DEFINED THEREIN, IN EACH CASE
AS MODIFIED HEREBY.


 


(C)                                  THE EXECUTION, DELIVERY AND EFFECTIVENESS
OF THIS AMENDMENT SHALL NOT, EXCEPT AS EXPRESSLY PROVIDED HEREIN, OPERATE AS A
WAIVER OF ANY RIGHT, POWER OR REMEDY OF ANY SECURED PARTY UNDER ANY OF THE LOAN
DOCUMENTS, OR, EXCEPT AS EXPRESSLY PROVIDED HEREIN, CONSTITUTE A WAIVER OR
AMENDMENT OF ANY PROVISION OF ANY OF THE LOAN DOCUMENTS.


 


5.                                       COUNTERPARTS.  THIS AMENDMENT AND THE
CONSENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS AND BY DIFFERENT PARTIES
HERETO IN SEPARATE COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED AND DELIVERED
SHALL BE DEEMED TO BE AN ORIGINAL AND ALL OF WHICH TAKEN TOGETHER SHALL

 

8

--------------------------------------------------------------------------------


 


CONSTITUTE ONE AND THE SAME AGREEMENT.  DELIVERY OF AN EXECUTED COUNTERPART OF A
SIGNATURE PAGE TO THIS AMENDMENT OR THE CONSENT BY FACSIMILE SHALL BE EFFECTIVE
AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART OF THIS AMENDMENT OR CONSENT, AS
THE CASE MAY BE.


 


6.                                       SEVERABILITY.  ANY PROVISION OF THIS
AMENDMENT THAT IS PROHIBITED OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO
SUCH JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR
UNENFORCEABILITY WITHOUT INVALIDATING THE REMAINING PROVISIONS HEREOF, AND ANY
SUCH PROHIBITION OR UNENFORCEABILITY IN ANY JURISDICTION SHALL NOT INVALIDATE OR
RENDER UNENFORCEABLE SUCH PROVISION IN ANY OTHER JURISDICTION.


 


7.                                       GOVERNING LAW.  THIS AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.


 

[Signature pages follow]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.

 

 

LEHMAN COMMERCIAL PAPER INC.,

 

as Administrative Agent

 

 

 

 

 

 

By:

/s/ V. Paul Arzouian

 

 

Name: V. Paul Arzouian

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

B&G FOODS, INC.,

 

as Borrower

 

 

 

 

 

By:

/s/ Robert C. Cantwell

 

 

Name:

Robert C. Cantwell

 

 

Title:

Executive Vice President of Finance
and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

LEHMAN COMMERCIAL PAPER INC.,

 

as a Lender

 

 

 

 

 

By:

/s/ V. Paul Arzouian

 

 

Name: V. Paul Arzouian

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

THE BANK OF NEW YORK,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Frank S. Bridges

 

 

Name: Frank S. Bridges

 

 

Title: Vice President

 

 

 

 

 

 

 

ROYAL BANK OF CANADA,

 

as a Lender

 

 

 

 

 

 

By:

/s/ James F. Disher

 

 

Name: James F. Disher

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

BANK OF AMERCIA, N.A., successor by merger
to Fleet National Bank, as a Lender

 

 

 

 

 

 

By:

/s/ Jana L. Baker

 

 

Name: Jana L. Baker

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

ANNEX I

 

CONSENT OF GUARANTORS

 

Each of the undersigned is a Guarantor of the Obligations of the Borrower under
the Credit Agreement and hereby (a) consents to the foregoing Amendment,
(b) acknowledges that notwithstanding the execution and delivery of the
foregoing Amendment, the obligations of each of the undersigned Guarantors are
not impaired or affected and all guaranties given to the holders of Obligations
(including, without limitation, the Obligations after giving effect to the
foregoing Amendment) and all Liens granted as security for the Obligations
continue in full force and effect, and (c) confirms and ratifies its obligations
under the Guarantee and Collateral Agreement and each other Loan Document
executed by it.  Capitalized terms used herein without definition shall have the
meanings given to such terms in the Amendment to which this Consent is attached
or in the Credit Agreement referred to therein, as applicable.

 

IN WITNESS WHEREOF, each of the undersigned has executed and delivered this
Consent of Guarantors as of December   , 2005.

 

 

BGH HOLDINGS, INC.

 

BLOCH & GUGGENHEIMER, INC.

 

POLANER, INC.

 

TRAPPEY’S FINE FOODS, INC.

 

MAPLE GROVE FARMS OF VERMONT, INC.

 

HERITAGE ACQUISITION CORP.

 

ORTEGA HOLDINGS INC.

 

WILLIAM UNDERWOOD COMPANY

 

 

 

 

 

 

By:

/s/ Robert C. Cantwell

 

 

Name:

Robert C. Cantwell

 

 

Title:

Authorized Officer

 

--------------------------------------------------------------------------------


 

ANNEX II

 

AMOUNT AND TERMS OF COMMITMENTS

 


2.1                                 TERM LOAN COMMITMENTS.  SUBJECT TO THE TERMS
AND CONDITIONS HEREOF, THE TERM LOAN LENDERS SEVERALLY AGREE TO MAKE TERM LOANS
(EACH, A “TERM LOAN”) TO THE BORROWER ON THE THIRD AMENDMENT EFFECTIVE DATE IN
AN AMOUNT FOR EACH TERM LOAN LENDER NOT TO EXCEED THE AMOUNT OF THE TERM LOAN
COMMITMENT OF SUCH LENDER.  THE TERM LOANS MAY FROM TIME TO TIME BE EURODOLLAR
LOANS OR BASE RATE LOANS, AS DETERMINED BY THE BORROWER AND NOTIFIED TO THE
ADMINISTRATIVE AGENT IN ACCORDANCE WITH SECTIONS 2.2 AND 2.10.


 


2.2                                 PROCEDURE FOR TERM LOAN BORROWING.  THE
BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT AN IRREVOCABLE NOTICE (WHICH
NOTICE MUST BE RECEIVED BY THE ADMINISTRATIVE AGENT PRIOR TO 10:00 A.M., NEW
YORK CITY TIME, ONE BUSINESS DAY PRIOR TO THE ANTICIPATED THIRD AMENDMENT
EFFECTIVE DATE) REQUESTING THAT THE TERM LOAN LENDERS MAKE THE TERM LOANS ON THE
THIRD AMENDMENT EFFECTIVE DATE AND SPECIFYING THE AMOUNT TO BE BORROWED. THE
TERM LOANS MADE ON THE THIRD AMENDMENT EFFECTIVE DATE SHALL INITIALLY BE BASE
RATE LOANS AND MAY BE CONVERTED TO EURODOLLAR LOANS PURSUANT TO SECTION 2.10.
UPON RECEIPT OF SUCH BORROWING NOTICE THE ADMINISTRATIVE AGENT SHALL PROMPTLY
NOTIFY EACH TERM LOAN LENDER THEREOF.  NOT LATER THAN 12:00 NOON, NEW YORK CITY
TIME, ON THE THIRD AMENDMENT EFFECTIVE DATE EACH TERM LOAN LENDER SHALL MAKE
AVAILABLE TO THE ADMINISTRATIVE AGENT AT THE FUNDING OFFICE AN AMOUNT IN
IMMEDIATELY AVAILABLE FUNDS EQUAL TO THE TERM LOAN TO BE MADE BY SUCH LENDER. 
THE ADMINISTRATIVE AGENT SHALL MAKE AVAILABLE TO THE BORROWER THE AGGREGATE OF
THE AMOUNTS MADE AVAILABLE TO THE ADMINISTRATIVE AGENT BY THE TERM LOAN LENDERS,
IN LIKE FUNDS AS RECEIVED BY THE ADMINISTRATIVE AGENT.


 


2.3                                 REPAYMENT OF TERM LOANS.  THE TERM LOAN OF
EACH TERM LOAN LENDER SHALL MATURE ON THE FIVE-YEAR ANNIVERSARY OF THE THIRD
AMENDMENT EFFECTIVE DATE AND NO INTERIM AMORTIZATION SHALL BE REQUIRED.


 


2.4           REVOLVING CREDIT COMMITMENTS; SWING LINE COMMITMENT.  (A)  SUBJECT
TO THE TERMS AND CONDITIONS HEREOF, EACH LENDER SEVERALLY AGREES TO MAKE
REVOLVING CREDIT LOANS (“REVOLVING CREDIT LOANS”) TO THE BORROWER FROM TIME TO
TIME DURING THE REVOLVING CREDIT COMMITMENT PERIOD IN AN AGGREGATE PRINCIPAL
AMOUNT AT ANY ONE TIME OUTSTANDING WHICH, WHEN ADDED TO SUCH LENDER’S REVOLVING
CREDIT PERCENTAGE OF THE L/C OBLIGATIONS AND SWING LINE LOANS THEN OUTSTANDING,
DOES NOT EXCEED THE AMOUNT OF SUCH LENDER’S REVOLVING CREDIT COMMITMENT.  DURING
THE REVOLVING CREDIT COMMITMENT PERIOD THE BORROWER MAY USE THE REVOLVING CREDIT
COMMITMENTS BY BORROWING, PREPAYING THE REVOLVING CREDIT LOANS IN WHOLE OR IN
PART, AND REBORROWING, ALL IN ACCORDANCE WITH THE TERMS AND CONDITIONS HEREOF. 
THE REVOLVING CREDIT LOANS MAY FROM TIME TO TIME BE EURODOLLAR LOANS OR BASE
RATE LOANS, AS DETERMINED BY THE BORROWER AND NOTIFIED TO THE ADMINISTRATIVE
AGENT IN ACCORDANCE WITH SECTIONS 2.5 AND 2.10, PROVIDED THAT NO REVOLVING
CREDIT LOAN SHALL BE MADE AS A EURODOLLAR LOAN AFTER THE DAY THAT IS ONE MONTH
PRIOR TO THE REVOLVING CREDIT TERMINATION DATE.

 

(B)                                 SUBJECT TO THE TERMS AND CONDITIONS HEREOF,
THE SWING LINE LENDER AGREES TO MAKE AVAILABLE A PORTION OF THE CREDIT OTHERWISE
AVAILABLE TO THE BORROWER UNDER THE REVOLVING

 

A-1

--------------------------------------------------------------------------------


 

CREDIT COMMITMENTS FROM TIME TO TIME DURING THE REVOLVING CREDIT COMMITMENT
PERIOD BY MAKING SWING LINE LOANS (“SWING LINE LOANS”) TO THE BORROWER; PROVIDED
THAT (I) THE AGGREGATE PRINCIPAL AMOUNT OF SWING LINE LOANS OUTSTANDING AT ANY
TIME SHALL NOT EXCEED THE SWING LINE COMMITMENT THEN IN EFFECT (NOTWITHSTANDING
THAT THE SWING LINE LOANS OUTSTANDING AT ANY TIME, WHEN AGGREGATED WITH THE
SWING LINE LENDER’S OTHER OUTSTANDING REVOLVING CREDIT LOANS HEREUNDER, MAY
EXCEED THE SWING LINE COMMITMENT THEN IN EFFECT) AND (II) THE BORROWER SHALL NOT
REQUEST, AND THE SWING LINE LENDER SHALL NOT MAKE, ANY SWING LINE LOAN IF, AFTER
GIVING EFFECT TO THE MAKING OF SUCH SWING LINE LOAN, THE AGGREGATE AMOUNT OF THE
AVAILABLE REVOLVING CREDIT COMMITMENTS WOULD BE LESS THAN ZERO.  DURING THE
REVOLVING CREDIT COMMITMENT PERIOD, THE BORROWER MAY USE THE SWING LINE
COMMITMENT BY BORROWING, REPAYING AND REBORROWING, ALL IN ACCORDANCE WITH THE
TERMS AND CONDITIONS HEREOF.  SWING LINE LOANS SHALL BE BASE RATE LOANS ONLY.

 

(C)                                  THE BORROWER SHALL REPAY ALL OUTSTANDING
LOANS ON THE REVOLVING CREDIT TERMINATION DATE.

 


2.5                                 PROCEDURE FOR BORROWING REVOLVING CREDIT
LOANS AND SWING LINE LOANS; REFUNDING OF SWING LINE LOANS.  (A)  THE BORROWER
MAY BORROW REVOLVING CREDIT LOANS UNDER THE REVOLVING CREDIT COMMITMENTS DURING
THE REVOLVING CREDIT COMMITMENT PERIOD ON ANY BUSINESS DAY, PROVIDED THAT THE
BORROWER SHALL GIVE THE ADMINISTRATIVE AGENT IRREVOCABLE NOTICE (WHICH NOTICE
MUST BE RECEIVED BY THE ADMINISTRATIVE AGENT PRIOR TO 12:00 NOON, NEW YORK CITY
TIME, (I) THREE BUSINESS DAYS PRIOR TO THE REQUESTED BORROWING DATE, IN THE CASE
OF EURODOLLAR LOANS, OR (II) ONE BUSINESS DAY PRIOR TO THE REQUESTED BORROWING
DATE, IN THE CASE OF BASE RATE LOANS), SPECIFYING (A) THE AMOUNT AND TYPE OF
REVOLVING CREDIT LOANS TO BE BORROWED, (B) THE REQUESTED BORROWING DATE AND
(C) IN THE CASE OF EURODOLLAR LOANS, THE LENGTH OF THE INITIAL INTEREST PERIOD
THEREFOR.  ANY REVOLVING CREDIT LOANS MADE ON THE CLOSING DATE SHALL INITIALLY
BE BASE RATE LOANS AND MAY BE CONVERTED TO EURODOLLAR LOANS PURSUANT TO
SECTION 2.10.  EACH BORROWING UNDER THE REVOLVING CREDIT COMMITMENTS SHALL BE IN
AN AMOUNT EQUAL TO (X) IN THE CASE OF BASE RATE LOANS, $1,000,000 OR A WHOLE
MULTIPLE THEREOF (OR, IF THE THEN AGGREGATE AVAILABLE REVOLVING CREDIT
COMMITMENTS ARE LESS THAN $1,000,000, SUCH LESSER AMOUNT) AND (Y) IN THE CASE OF
EURODOLLAR LOANS, $1,000,000 OR A WHOLE MULTIPLE OF $1,000,000 IN EXCESS
THEREOF, PROVIDED, THAT THE SWING LINE LENDER MAY REQUEST, ON BEHALF OF THE
BORROWER, BORROWINGS UNDER THE REVOLVING CREDIT COMMITMENTS WHICH ARE BASE RATE
LOANS IN OTHER AMOUNTS PURSUANT TO SECTION 2.5(C).  UPON RECEIPT OF ANY SUCH
NOTICE FROM THE BORROWER, THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH
LENDER THEREOF.  EACH LENDER WILL MAKE THE AMOUNT OF ITS PRO RATA SHARE OF EACH
BORROWING OF REVOLVING CREDIT LOANS AVAILABLE TO THE ADMINISTRATIVE AGENT FOR
THE ACCOUNT OF THE BORROWER AT THE FUNDING OFFICE PRIOR TO 12:00 NOON, NEW YORK
CITY TIME, ON THE BORROWING DATE REQUESTED BY THE BORROWER IN FUNDS IMMEDIATELY
AVAILABLE TO THE ADMINISTRATIVE AGENT.  SUCH BORROWING WILL THEN BE MADE
AVAILABLE TO THE BORROWER BY THE ADMINISTRATIVE AGENT IN LIKE FUNDS AS RECEIVED
BY THE ADMINISTRATIVE AGENT.

 

(B)                                 WHENEVER THE BORROWER DESIRES THAT THE SWING
LINE LENDER MAKE SWING LINE LOANS IT SHALL GIVE THE SWING LINE LENDER
IRREVOCABLE TELEPHONIC NOTICE CONFIRMED PROMPTLY IN WRITING (WHICH TELEPHONIC
NOTICE MUST BE RECEIVED BY THE SWING LINE LENDER NOT LATER THAN 1:00 P.M., NEW
YORK CITY TIME, ON THE PROPOSED BORROWING DATE), SPECIFYING (I) THE AMOUNT TO BE
BORROWED AND (II) THE REQUESTED BORROWING DATE (WHICH SHALL BE A BUSINESS DAY
DURING THE REVOLVING CREDIT COMMITMENT PERIOD).  EACH BORROWING UNDER THE SWING
LINE

 

A-2

--------------------------------------------------------------------------------


 

COMMITMENT SHALL BE IN AN AMOUNT EQUAL TO $100,000 OR A WHOLE MULTIPLE OF
$100,000 IN EXCESS THEREOF.  NOT LATER THAN 3:00 P.M., NEW YORK CITY TIME, ON
THE BORROWING DATE SPECIFIED IN A NOTICE IN RESPECT OF SWING LINE LOANS, THE
SWING LINE LENDER SHALL MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT AT THE
FUNDING OFFICE AN AMOUNT IN IMMEDIATELY AVAILABLE FUNDS EQUAL TO THE AMOUNT OF
THE SWING LINE LOAN TO BE MADE BY THE SWING LINE LENDER.  THE ADMINISTRATIVE
AGENT SHALL MAKE THE PROCEEDS OF SUCH SWING LINE LOAN AVAILABLE TO THE BORROWER
ON SUCH BORROWING DATE IN IMMEDIATELY AVAILABLE FUNDS.

 

(C)                                  THE SWING LINE LENDER, AT ANY TIME AND FROM
TIME TO TIME IN ITS SOLE AND ABSOLUTE DISCRETION MAY, ON BEHALF OF THE BORROWER
(WHICH HEREBY IRREVOCABLY DIRECTS THE SWING LINE LENDER TO ACT ON ITS BEHALF),
ON ONE BUSINESS DAY’S NOTICE GIVEN BY THE SWING LINE LENDER NO LATER THAN 12:00
NOON, NEW YORK CITY TIME, REQUEST EACH LENDER TO MAKE, AND EACH LENDER HEREBY
AGREES TO MAKE, A REVOLVING CREDIT LOAN, IN AN AMOUNT EQUAL TO SUCH LENDER’S
REVOLVING CREDIT PERCENTAGE OF THE AGGREGATE AMOUNT OF THE SWING LINE LOANS (THE
“REFUNDED SWING LINE LOANS”) OUTSTANDING ON THE DATE OF SUCH NOTICE, TO REPAY
THE SWING LINE LENDER.  EACH LENDER SHALL MAKE THE AMOUNT OF SUCH REVOLVING
CREDIT LOAN AVAILABLE TO THE ADMINISTRATIVE AGENT AT THE FUNDING OFFICE IN
IMMEDIATELY AVAILABLE FUNDS, NOT LATER THAN 10:00 A.M., NEW YORK CITY TIME, ONE
BUSINESS DAY AFTER THE DATE OF SUCH NOTICE.  THE PROCEEDS OF SUCH REVOLVING
CREDIT LOANS SHALL BE IMMEDIATELY MADE AVAILABLE BY THE ADMINISTRATIVE AGENT TO
THE SWING LINE LENDER FOR APPLICATION BY THE SWING LINE LENDER TO THE REPAYMENT
OF THE REFUNDED SWING LINE LOANS.

 

(D)                                 IF PRIOR TO THE TIME A REVOLVING CREDIT LOAN
WOULD HAVE OTHERWISE BEEN MADE PURSUANT TO SECTION 2.5(C), ONE OF THE EVENTS
DESCRIBED IN SECTION 7(F) SHALL HAVE OCCURRED AND BE CONTINUING WITH RESPECT TO
THE BORROWER OR IF FOR ANY OTHER REASON, AS DETERMINED BY THE SWING LINE LENDER
IN ITS SOLE DISCRETION, REVOLVING CREDIT LOANS MAY NOT BE MADE AS CONTEMPLATED
BY SECTION 2.5(C), EACH LENDER SHALL, ON THE DATE SUCH REVOLVING CREDIT LOAN WAS
TO HAVE BEEN MADE PURSUANT TO THE NOTICE REFERRED TO IN SECTION 2.5(C) (THE
“REFUNDING DATE”), PURCHASE FOR CASH AN UNDIVIDED PARTICIPATING INTEREST IN THE
THEN OUTSTANDING SWING LINE LOANS BY PAYING TO THE SWING LINE LENDER AN AMOUNT
(THE “SWING LINE PARTICIPATION AMOUNT”) EQUAL TO (I) SUCH LENDER’S REVOLVING
CREDIT PERCENTAGE TIMES (II) THE SUM OF THE AGGREGATE PRINCIPAL AMOUNT OF SWING
LINE LOANS THEN OUTSTANDING WHICH WERE TO HAVE BEEN REPAID WITH SUCH REVOLVING
CREDIT LOANS.

 

(E)                                  WHENEVER, AT ANY TIME AFTER THE SWING LINE
LENDER HAS RECEIVED FROM ANY LENDER SUCH LENDER’S SWING LINE PARTICIPATION
AMOUNT, THE SWING LINE LENDER RECEIVES ANY PAYMENT ON ACCOUNT OF THE SWING LINE
LOANS, THE SWING LINE LENDER WILL DISTRIBUTE TO SUCH LENDER ITS SWING LINE
PARTICIPATION AMOUNT (APPROPRIATELY ADJUSTED, IN THE CASE OF INTEREST PAYMENTS,
TO REFLECT THE PERIOD OF TIME DURING WHICH SUCH LENDER’S PARTICIPATING INTEREST
WAS OUTSTANDING AND FUNDED AND, IN THE CASE OF PRINCIPAL AND INTEREST PAYMENTS,
TO REFLECT SUCH LENDER’S PRO RATA PORTION OF SUCH PAYMENT IF SUCH PAYMENT IS NOT
SUFFICIENT TO PAY THE PRINCIPAL OF AND INTEREST ON ALL SWING LINE LOANS THEN
DUE); PROVIDED, HOWEVER, THAT IN THE EVENT THAT SUCH PAYMENT RECEIVED BY THE
SWING LINE LENDER IS REQUIRED TO BE RETURNED, SUCH LENDER WILL RETURN TO THE
SWING LINE LENDER ANY PORTION THEREOF PREVIOUSLY DISTRIBUTED TO IT BY THE SWING
LINE LENDER.

 

(F)                                    EACH LENDER’S OBLIGATION TO MAKE THE
REVOLVING CREDIT LOANS REFERRED TO IN SECTION 2.5(C) AND TO PURCHASE
PARTICIPATING INTERESTS PURSUANT TO SECTION 2.5(D) SHALL BE

 

A-3

--------------------------------------------------------------------------------


 

ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE,
INCLUDING, WITHOUT LIMITATION, (I) ANY SETOFF, COUNTERCLAIM, RECOUPMENT, DEFENSE
OR OTHER RIGHT WHICH SUCH LENDER OR THE BORROWER MAY HAVE AGAINST THE SWING LINE
LENDER, THE BORROWER OR ANY OTHER PERSON FOR ANY REASON WHATSOEVER; (II) THE
OCCURRENCE OR CONTINUANCE OF A DEFAULT OR AN EVENT OF DEFAULT OR THE FAILURE TO
SATISFY ANY OF THE OTHER CONDITIONS SPECIFIED IN SECTION 4; (III) ANY ADVERSE
CHANGE IN THE CONDITION (FINANCIAL OR OTHERWISE) OF THE BORROWER; (IV) ANY
BREACH OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT BY THE BORROWER, ANY OTHER
LOAN PARTY OR ANY OTHER LENDER; OR (V) ANY OTHER CIRCUMSTANCE, HAPPENING OR
EVENT WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING.

 

2.6                                 REPAYMENT OF LOANS; EVIDENCE OF
DEBT.  (A)  THE BORROWER HEREBY UNCONDITIONALLY PROMISES TO PAY TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE APPROPRIATE LENDER (I) THE THEN
UNPAID PRINCIPAL AMOUNT OF EACH REVOLVING CREDIT LOAN AND SWING LINE LOAN OF
SUCH LENDER ON THE REVOLVING CREDIT TERMINATION DATE (OR SUCH EARLIER DATE ON
WHICH SUCH LOANS BECOME DUE AND PAYABLE PURSUANT TO SECTION 7) AND (II) THE
PRINCIPAL AMOUNT OF EACH TERM LOAN AT MATURITY AS SET FORTH IN SECTION 2.3 (OR
ON SUCH EARLIER DATE ON WHICH SUCH LOANS BECOME DUE AND PAYABLE PURSUANT TO
SECTION 7). THE BORROWER HEREBY FURTHER AGREES TO PAY INTEREST ON THE UNPAID
PRINCIPAL AMOUNT OF THE LOANS FROM TIME TO TIME OUTSTANDING FROM THE DATE HEREOF
UNTIL PAYMENT IN FULL THEREOF AT THE RATES PER ANNUM, AND ON THE DATES, SET
FORTH IN SECTION 2.12.

 

(B)                                 EACH LENDER SHALL MAINTAIN IN ACCORDANCE
WITH ITS USUAL PRACTICE AN ACCOUNT OR ACCOUNTS EVIDENCING INDEBTEDNESS OF THE
BORROWER TO SUCH LENDER RESULTING FROM EACH LOAN OF SUCH LENDER FROM TIME TO
TIME, INCLUDING THE AMOUNTS OF PRINCIPAL AND INTEREST PAYABLE AND PAID TO SUCH
LENDER FROM TIME TO TIME UNDER THIS AGREEMENT.

 

(C)                                  THE ADMINISTRATIVE AGENT, ON BEHALF OF THE
BORROWER, SHALL MAINTAIN THE REGISTER PURSUANT TO SECTION 9.6(D), AND A
SUBACCOUNT THEREIN FOR EACH LENDER, IN WHICH SHALL BE RECORDED (I) THE AMOUNT OF
EACH LOAN MADE HEREUNDER AND ANY NOTE EVIDENCING SUCH LOAN, THE TYPE THEREOF AND
EACH INTEREST PERIOD APPLICABLE THERETO, (II) THE AMOUNT OF ANY PRINCIPAL OR
INTEREST DUE AND PAYABLE OR TO BECOME DUE AND PAYABLE FROM THE BORROWER TO EACH
LENDER HEREUNDER AND (III) BOTH THE AMOUNT OF ANY SUM RECEIVED BY THE
ADMINISTRATIVE AGENT HEREUNDER FROM THE BORROWER AND EACH LENDER’S SHARE
THEREOF.

 

(D)                                 THE ENTRIES MADE IN THE REGISTER AND THE
ACCOUNTS OF EACH LENDER MAINTAINED PURSUANT TO SECTION 2.6(B) SHALL, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, BE PRIMA FACIE EVIDENCE OF THE EXISTENCE AND
AMOUNTS OF THE OBLIGATIONS OF THE BORROWER THEREIN RECORDED; PROVIDED, HOWEVER,
THAT THE FAILURE OF ANY LENDER OR THE ADMINISTRATIVE AGENT TO MAINTAIN THE
REGISTER OR ANY SUCH ACCOUNT, OR ANY ERROR THEREIN, SHALL NOT IN ANY MANNER
AFFECT THE OBLIGATION OF THE BORROWER TO REPAY (WITH APPLICABLE INTEREST) THE
LOANS MADE TO THE BORROWER BY SUCH LENDER IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT.

 

(E)                                  THE BORROWER AGREES THAT, UPON THE REQUEST
TO THE ADMINISTRATIVE AGENT BY ANY LENDER, THE BORROWER WILL EXECUTE AND DELIVER
TO SUCH LENDER A PROMISSORY NOTE OF THE BORROWER EVIDENCING ANY REVOLVING CREDIT
LOANS, SWING LINE LOANS OR TERM LOANS, AS THE CASE MAY BE, OF SUCH LENDER,
SUBSTANTIALLY IN THE FORMS OF EXHIBIT G-1, G-2, AND G-3, RESPECTIVELY,

 

A-4

--------------------------------------------------------------------------------


 

WITH APPROPRIATE INSERTIONS AS TO DATE AND PRINCIPAL AMOUNT; PROVIDED THAT
DELIVERY OF SUCH NOTES SHALL NOT BE A CONDITION PRECEDENT TO THE MAKING OF THE
LOANS ON THE CLOSING DATE.

 


2.7                                 COMMITMENT FEES, ETC.  (A)  THE BORROWER
AGREES TO PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH LENDER A
COMMITMENT FEE FOR THE PERIOD FROM AND INCLUDING THE CLOSING DATE TO THE LAST
DAY OF THE REVOLVING CREDIT COMMITMENT PERIOD, COMPUTED AT THE COMMITMENT FEE
RATE ON THE AVERAGE DAILY AMOUNT OF THE AVAILABLE REVOLVING CREDIT COMMITMENT OF
SUCH LENDER DURING THE PERIOD FOR WHICH PAYMENT IS MADE, PAYABLE QUARTERLY IN
ARREARS ON THE LAST DAY OF EACH MARCH, JUNE, SEPTEMBER AND DECEMBER AND ON THE
REVOLVING CREDIT TERMINATION DATE (OR ANY EARLIER DATE OF TERMINATION OF THE
REVOLVING CREDIT COMMITMENTS), COMMENCING ON THE FIRST OF SUCH DATES TO OCCUR
AFTER THE DATE HEREOF.

 

(B)                                 THE BORROWER AGREES TO PAY TO THE AGENTS THE
FEES IN THE AMOUNTS AND ON THE DATES AGREED TO IN WRITING BY THE BORROWER AND
THE AGENTS PRIOR TO THE CLOSING DATE.

 


2.8                                 TERMINATION OR REDUCTION OF REVOLVING CREDIT
COMMITMENTS.  THE BORROWER SHALL HAVE THE RIGHT, UPON NOT LESS THAN THREE
BUSINESS DAYS’ NOTICE TO THE ADMINISTRATIVE AGENT (WHICH SHALL PROMPTLY NOTIFY
EACH LENDER THEREOF), TO TERMINATE THE REVOLVING CREDIT COMMITMENTS OR, FROM
TIME TO TIME, TO REDUCE THE AMOUNT OF THE REVOLVING CREDIT COMMITMENTS; PROVIDED
THAT NO SUCH TERMINATION OR REDUCTION OF REVOLVING CREDIT COMMITMENTS SHALL BE
PERMITTED IF, AFTER GIVING EFFECT THERETO AND TO ANY PREPAYMENTS OF THE
REVOLVING CREDIT LOANS AND/OR SWING LINE LOANS MADE ON THE EFFECTIVE DATE
THEREOF, THE TOTAL REVOLVING EXTENSIONS OF CREDIT WOULD EXCEED THE TOTAL
REVOLVING CREDIT COMMITMENTS.  ANY SUCH REDUCTION SHALL BE IN AN AMOUNT EQUAL TO
$1,000,000, OR A WHOLE MULTIPLE THEREOF, AND SHALL REDUCE PERMANENTLY THE
REVOLVING CREDIT COMMITMENTS THEN IN EFFECT.


 


2.9                                 OPTIONAL PREPAYMENTS.  THE BORROWER MAY AT
ANY TIME AND FROM TIME TO TIME PREPAY THE LOANS, IN WHOLE OR IN PART, WITHOUT
PREMIUM OR PENALTY (EXCEPT AS OTHERWISE PROVIDED HEREIN), UPON IRREVOCABLE
NOTICE DELIVERED TO THE ADMINISTRATIVE AGENT AT LEAST THREE BUSINESS DAYS PRIOR
THERETO IN THE CASE OF EURODOLLAR LOANS AND AT LEAST ONE BUSINESS DAY PRIOR
THERETO IN THE CASE OF BASE RATE LOANS, WHICH NOTICE SHALL SPECIFY THE DATE AND
AMOUNT OF PREPAYMENT AND WHETHER THE PREPAYMENT IS OF REVOLVING CREDIT LOANS,
SWING LINE LOANS OR TERM LOANS AND WHETHER OF EURODOLLAR LOANS OR BASE RATE
LOANS; PROVIDED, THAT IF A EURODOLLAR LOAN IS PREPAID ON ANY DAY OTHER THAN THE
LAST DAY OF THE INTEREST PERIOD APPLICABLE THERETO, THE BORROWER SHALL ALSO PAY
ANY AMOUNTS OWING PURSUANT TO SECTION 2.18.  UPON RECEIPT OF ANY SUCH NOTICE THE
ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH RELEVANT LENDER THEREOF.  IF ANY
SUCH NOTICE IS GIVEN, THE AMOUNT SPECIFIED IN SUCH NOTICE SHALL BE DUE AND
PAYABLE ON THE DATE SPECIFIED THEREIN, TOGETHER WITH (EXCEPT IN THE CASE OF
PREPAYMENTS OF BASE RATE LOANS) ACCRUED INTEREST TO SUCH DATE ON THE AMOUNT
PREPAID.  PARTIAL PREPAYMENTS OF REVOLVING CREDIT LOANS SHALL BE IN AN AGGREGATE
PRINCIPAL AMOUNT OF $1,000,000 OR A WHOLE MULTIPLE THEREOF, AND PARTIAL
PREPAYMENTS OF SWING LINE LOANS SHALL BE IN AN AGGREGATE PRINCIPAL AMOUNT OF
$100,000 OR A WHOLE MULTIPLE THEREOF.


 


2.10                           CONVERSION AND CONTINUATION OPTIONS.  (A)  THE
BORROWER MAY ELECT FROM TIME TO TIME TO CONVERT EURODOLLAR LOANS TO BASE RATE
LOANS BY GIVING THE ADMINISTRATIVE AGENT AT LEAST TWO BUSINESS DAYS’ PRIOR
IRREVOCABLE NOTICE OF SUCH ELECTION, PROVIDED THAT ANY SUCH CONVERSION OF
EURODOLLAR LOANS MAY ONLY BE MADE ON THE LAST DAY OF AN INTEREST PERIOD WITH
RESPECT THERETO.

 

A-5

--------------------------------------------------------------------------------


 

THE BORROWER MAY ELECT, FROM TIME TO TIME, TO CONVERT BASE RATE LOANS TO
EURODOLLAR LOANS BY GIVING THE ADMINISTRATIVE AGENT AT LEAST THREE BUSINESS
DAYS’ PRIOR IRREVOCABLE NOTICE OF SUCH ELECTION (WHICH NOTICE SHALL SPECIFY THE
LENGTH OF THE INITIAL INTEREST PERIOD THEREFOR); PROVIDED THAT NO BASE RATE LOAN
UNDER A PARTICULAR FACILITY MAY BE CONVERTED INTO A EURODOLLAR LOAN (I) WHEN ANY
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND THE ADMINISTRATIVE AGENT HAS
OR THE MAJORITY FACILITY LENDERS IN RESPECT OF SUCH FACILITY HAVE DETERMINED IN
ITS OR THEIR SOLE DISCRETION NOT TO PERMIT SUCH CONVERSIONS OR (II) AFTER THE
DATE THAT IS ONE MONTH PRIOR TO THE FINAL SCHEDULED TERMINATION OR MATURITY DATE
OF SUCH FACILITY.  UPON RECEIPT OF ANY SUCH NOTICE THE ADMINISTRATIVE AGENT
SHALL PROMPTLY NOTIFY EACH RELEVANT LENDER THEREOF.

 

(B)                                 ANY EURODOLLAR LOAN MAY BE CONTINUED AS SUCH
UPON THE EXPIRATION OF THE THEN CURRENT INTEREST PERIOD WITH RESPECT THERETO BY
THE BORROWER GIVING IRREVOCABLE NOTICE TO THE ADMINISTRATIVE AGENT, IN
ACCORDANCE WITH THE APPLICABLE PROVISIONS OF THE TERM “INTEREST PERIOD” SET
FORTH IN SECTION 1.1, OF THE LENGTH OF THE NEXT INTEREST PERIOD TO BE APPLICABLE
TO SUCH LOAN; PROVIDED THAT NO EURODOLLAR LOAN UNDER A PARTICULAR FACILITY MAY
BE CONTINUED AS SUCH (I) WHEN ANY EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING AND THE ADMINISTRATIVE AGENT HAS OR THE MAJORITY FACILITY LENDERS IN
RESPECT OF SUCH FACILITY HAVE DETERMINED IN ITS OR THEIR SOLE DISCRETION NOT TO
PERMIT SUCH CONTINUATIONS OR (II) AFTER THE DATE THAT IS ONE MONTH PRIOR TO THE
FINAL SCHEDULED TERMINATION OR MATURITY DATE OF SUCH FACILITY, AND PROVIDED,
FURTHER, THAT IF THE BORROWER SHALL FAIL TO GIVE ANY REQUIRED NOTICE AS
DESCRIBED ABOVE IN THIS PARAGRAPH OR IF SUCH CONTINUATION IS NOT PERMITTED
PURSUANT TO THE PRECEDING PROVISO SUCH EURODOLLAR LOAN SHALL BE AUTOMATICALLY
CONVERTED TO A BASE RATE LOAN ON THE LAST DAY OF SUCH THEN EXPIRING INTEREST
PERIOD.  UPON RECEIPT OF ANY SUCH NOTICE THE ADMINISTRATIVE AGENT SHALL PROMPTLY
NOTIFY EACH RELEVANT LENDER THEREOF.

 


2.11                           MINIMUM AMOUNTS AND MAXIMUM NUMBER OF EURODOLLAR
TRANCHES.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, ALL
BORROWINGS, CONVERSIONS, CONTINUATIONS AND OPTIONAL PREPAYMENTS OF EURODOLLAR
LOANS HEREUNDER AND ALL SELECTIONS OF INTEREST PERIODS HEREUNDER SHALL BE IN
SUCH AMOUNTS AND BE MADE PURSUANT TO SUCH ELECTIONS SO THAT, (A) AFTER GIVING
EFFECT THERETO, THE AGGREGATE PRINCIPAL AMOUNT OF THE EURODOLLAR LOANS
COMPRISING EACH EURODOLLAR TRANCHE SHALL BE EQUAL TO $1,000,000 OR A WHOLE
MULTIPLE OF $1,000,000 IN EXCESS THEREOF AND (B) NO MORE THAN TEN EURODOLLAR
TRANCHES SHALL BE OUTSTANDING AT ANY ONE TIME.


 


2.12                           INTEREST RATES AND PAYMENT DATES.  (A)  EACH
EURODOLLAR LOAN SHALL BEAR INTEREST FOR EACH DAY DURING EACH INTEREST PERIOD
WITH RESPECT THERETO AT A RATE PER ANNUM EQUAL TO THE EURODOLLAR RATE DETERMINED
FOR SUCH DAY PLUS THE APPLICABLE MARGIN.

 

(B)                                 EACH BASE RATE LOAN SHALL BEAR INTEREST AT A
RATE PER ANNUM EQUAL TO THE BASE RATE PLUS THE APPLICABLE MARGIN.

 

(C)                                  IF ALL OR A PORTION OF THE PRINCIPAL AMOUNT
OF ANY LOAN OR REIMBURSEMENT OBLIGATIONS SHALL NOT BE PAID WHEN DUE (WHETHER AT
THE STATED MATURITY, BY ACCELERATION OR OTHERWISE), ALL OUTSTANDING LOANS AND
REIMBURSEMENT OBLIGATIONS (WHETHER OR NOT OVERDUE) SHALL BEAR INTEREST AT A RATE
PER ANNUM THAT IS EQUAL TO (X) IN THE CASE OF LOANS, THE RATE THAT WOULD
OTHERWISE BE APPLICABLE THERETO PURSUANT TO THE FOREGOING PROVISIONS OF THIS
SECTION PLUS 2% AND (Y) IN THE CASE OF REIMBURSEMENT OBLIGATIONS, THE RATE
APPLICABLE TO BASE RATE LOANS PLUS 2%,

 

A-6

--------------------------------------------------------------------------------


 

AND (II) IF ALL OR A PORTION OF ANY INTEREST PAYABLE ON ANY LOANS AND
REIMBURSEMENT OBLIGATIONS (WHETHER OR NOT OVERDUE) OR ANY COMMITMENT FEE OR
OTHER AMOUNT PAYABLE HEREUNDER SHALL NOT BE PAID WHEN DUE (WHETHER AT THE STATED
MATURITY, BY ACCELERATION OR OTHERWISE), SUCH OVERDUE AMOUNT SHALL BEAR INTEREST
AT A RATE PER ANNUM EQUAL TO THE RATE THEN APPLICABLE TO BASE RATE LOANS PLUS
2%, IN EACH CASE, WITH RESPECT TO CLAUSES (I) AND (II) ABOVE, FROM THE DATE OF
SUCH NON-PAYMENT UNTIL SUCH AMOUNT IS PAID IN FULL (AFTER AS WELL AS BEFORE
JUDGMENT).

 

(D)                                 INTEREST SHALL BE PAYABLE IN ARREARS ON EACH
INTEREST PAYMENT DATE, PROVIDED THAT INTEREST ACCRUING PURSUANT TO PARAGRAPH
(C) OF THIS SECTION SHALL BE PAYABLE FROM TIME TO TIME ON DEMAND.

 


2.13                           COMPUTATION OF INTEREST AND FEES.  (A)  INTEREST,
FEES AND COMMISSIONS PAYABLE PURSUANT HERETO SHALL BE CALCULATED ON THE BASIS OF
A 360-DAY YEAR FOR THE ACTUAL DAYS ELAPSED, EXCEPT THAT, WITH RESPECT TO BASE
RATE LOANS THE RATE OF INTEREST ON WHICH IS CALCULATED ON THE BASIS OF THE PRIME
RATE, THE INTEREST THEREON SHALL BE CALCULATED ON THE BASIS OF A 365- (OR 366-,
AS THE CASE MAY BE) DAY YEAR FOR THE ACTUAL DAYS ELAPSED.  THE ADMINISTRATIVE
AGENT SHALL AS SOON AS PRACTICABLE NOTIFY THE BORROWER AND THE RELEVANT LENDERS
OF EACH DETERMINATION OF A EURODOLLAR RATE.  ANY CHANGE IN THE INTEREST RATE ON
A LOAN RESULTING FROM A CHANGE IN THE BASE RATE OR THE EUROCURRENCY RESERVE
REQUIREMENTS SHALL BECOME EFFECTIVE AS OF THE OPENING OF BUSINESS ON THE DAY ON
WHICH SUCH CHANGE BECOMES EFFECTIVE.  THE ADMINISTRATIVE AGENT SHALL AS SOON AS
PRACTICABLE NOTIFY THE BORROWER AND THE RELEVANT LENDERS OF THE EFFECTIVE DATE
AND THE AMOUNT OF EACH SUCH CHANGE IN INTEREST RATE.

 

(B)                                 EACH DETERMINATION OF AN INTEREST RATE BY
THE ADMINISTRATIVE AGENT PURSUANT TO ANY PROVISION OF THIS AGREEMENT SHALL BE
CONCLUSIVE AND BINDING ON THE BORROWER AND THE LENDERS IN THE ABSENCE OF
MANIFEST ERROR.  THE ADMINISTRATIVE AGENT SHALL, AT THE REQUEST OF THE BORROWER,
DELIVER TO THE BORROWER A STATEMENT SHOWING THE QUOTATIONS USED BY THE
ADMINISTRATIVE AGENT IN DETERMINING ANY INTEREST RATE PURSUANT TO
SECTION 2.13(A).

 


2.14                           INABILITY TO DETERMINE INTEREST RATE.  IF PRIOR
TO THE FIRST DAY OF ANY INTEREST PERIOD:


 

(1)                                  THE ADMINISTRATIVE AGENT SHALL HAVE
DETERMINED (WHICH DETERMINATION SHALL BE CONCLUSIVE AND BINDING UPON THE
BORROWER) THAT, BY REASON OF CIRCUMSTANCES AFFECTING THE RELEVANT MARKET,
ADEQUATE AND REASONABLE MEANS DO NOT EXIST FOR ASCERTAINING THE EURODOLLAR RATE
FOR SUCH INTEREST PERIOD, OR

 

(2)                                  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED NOTICE FROM THE MAJORITY FACILITY LENDERS IN RESPECT OF THE RELEVANT
FACILITY THAT THE EURODOLLAR RATE DETERMINED OR TO BE DETERMINED FOR SUCH
INTEREST PERIOD WILL NOT ADEQUATELY AND FAIRLY REFLECT THE COST TO SUCH LENDERS
(AS CONCLUSIVELY CERTIFIED BY SUCH LENDERS) OF MAKING OR MAINTAINING THEIR
AFFECTED LOANS DURING SUCH INTEREST PERIOD,

 

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter.  If such
notice is given (x) any Eurodollar Loans under the relevant Facility requested
to be made on the first day of such

 

A-7

--------------------------------------------------------------------------------


 

Interest Period shall be made as Base Rate Loans, (y) any Loans under the
relevant Facility that were to have been converted on the first day of such
Interest Period to Eurodollar Loans shall be continued as Base Rate Loans and
(z) any outstanding Eurodollar Loans under the relevant Facility shall be
converted, on the last day of the then current Interest Period with respect
thereto, to Base Rate Loans.  Until such notice has been withdrawn by the
Administrative Agent, no further Eurodollar Loans under the relevant Facility
shall be made or continued as such, nor shall the Borrower have the right to
convert Loans under the relevant Facility to Eurodollar Loans.

 


2.15                           PRO RATA TREATMENT AND PAYMENTS.  (A)  EACH
BORROWING BY THE BORROWER OF REVOLVING CREDIT LOANS AND TERM LOANS HEREUNDER,
EACH PAYMENT BY THE BORROWER OF REVOLVING CREDIT LOANS AND TERM LOANS HEREUNDER
AND ANY REDUCTION OF THE REVOLVING CREDIT COMMITMENTS OF THE LENDERS SHALL BE
MADE PRO RATA ACCORDING TO THE RESPECTIVE TERM LOAN PERCENTAGES OR REVOLVING
CREDIT PERCENTAGES OF THE LENDERS AS APPLICABLE. OTHER THAN WITH RESPECT TO ANY
SUBSTITUTED LENDER IN ACCORDANCE WITH SECTION 2.21, EACH PAYMENT IN RESPECT OF
PRINCIPAL OR INTEREST IN RESPECT OF THE REVOLVING CREDIT LOANS AND TERM LOANS,
EACH PAYMENT IN RESPECT OF COMMITMENT FEES PAYABLE HEREUNDER SHALL BE APPLIED TO
THE AMOUNTS OF SUCH OBLIGATIONS OWING TO THE LENDERS PRO RATA ACCORDING TO THE
RESPECTIVE AMOUNTS THEN DUE AND OWING TO THE LENDERS.  EACH PAYMENT IN RESPECT
OF REIMBURSEMENT OBLIGATIONS IN RESPECT OF ANY LETTER OF CREDIT SHALL BE MADE TO
THE ISSUING LENDER THAT ISSUED SUCH LETTER OF CREDIT.

 

(B)                                 ALL PAYMENTS (INCLUDING PREPAYMENTS) TO BE
MADE BY THE BORROWER HEREUNDER, WHETHER ON ACCOUNT OF PRINCIPAL, INTEREST, FEES
OR OTHERWISE, SHALL BE MADE WITHOUT SETOFF OR COUNTERCLAIM AND SHALL BE MADE
PRIOR TO 12:00 NOON, NEW YORK CITY TIME, ON THE DUE DATE THEREOF TO THE
ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE LENDERS, AT THE PAYMENT OFFICE, IN
DOLLARS AND IN IMMEDIATELY AVAILABLE FUNDS.  ANY PAYMENT MADE AFTER 12:00 NOON,
NEW YORK CITY TIME, ON ANY BUSINESS DAY SHALL BE DEEMED TO HAVE BEEN MADE ON THE
NEXT SUCCEEDING BUSINESS DAY.  THE ADMINISTRATIVE AGENT SHALL DISTRIBUTE SUCH
PAYMENTS TO THE LENDERS PROMPTLY UPON RECEIPT IN LIKE FUNDS AS RECEIVED.  IF ANY
PAYMENT HEREUNDER (OTHER THAN PAYMENTS ON THE EURODOLLAR LOANS) BECOMES DUE AND
PAYABLE ON A DAY OTHER THAN A BUSINESS DAY, SUCH PAYMENT SHALL BE EXTENDED TO
THE NEXT SUCCEEDING BUSINESS DAY.  IF ANY PAYMENT ON A EURODOLLAR LOAN BECOMES
DUE AND PAYABLE ON A DAY OTHER THAN A BUSINESS DAY, THE MATURITY THEREOF SHALL
BE EXTENDED TO THE NEXT SUCCEEDING BUSINESS DAY UNLESS THE RESULT OF SUCH
EXTENSION WOULD BE TO EXTEND SUCH PAYMENT INTO ANOTHER CALENDAR MONTH, IN WHICH
EVENT SUCH PAYMENT SHALL BE MADE ON THE IMMEDIATELY PRECEDING BUSINESS DAY.  IN
THE CASE OF ANY EXTENSION OF ANY PAYMENT OF PRINCIPAL PURSUANT TO THE PRECEDING
TWO SENTENCES, INTEREST THEREON SHALL BE PAYABLE AT THE THEN APPLICABLE RATE
DURING SUCH EXTENSION.

 

(C)                                  UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE
BEEN NOTIFIED IN WRITING BY ANY LENDER PRIOR TO A BORROWING THAT SUCH LENDER
WILL NOT MAKE THE AMOUNT THAT WOULD CONSTITUTE ITS SHARE OF SUCH BORROWING
AVAILABLE TO THE ADMINISTRATIVE AGENT, THE ADMINISTRATIVE AGENT MAY ASSUME THAT
SUCH LENDER IS MAKING SUCH AMOUNT AVAILABLE TO THE ADMINISTRATIVE AGENT, AND THE
ADMINISTRATIVE AGENT MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO
THE BORROWER A CORRESPONDING AMOUNT.  IF SUCH AMOUNT IS NOT MADE AVAILABLE TO
THE ADMINISTRATIVE AGENT BY THE REQUIRED TIME ON THE BORROWING DATE THEREFOR,
SUCH LENDER SHALL PAY TO THE ADMINISTRATIVE AGENT, ON DEMAND, SUCH AMOUNT WITH
INTEREST THEREON AT A RATE EQUAL TO THE DAILY AVERAGE FEDERAL FUNDS EFFECTIVE
RATE FOR THE PERIOD UNTIL SUCH LENDER MAKES SUCH AMOUNT IMMEDIATELY AVAILABLE TO
THE ADMINISTRATIVE AGENT.  A CERTIFICATE OF THE ADMINISTRATIVE AGENT SUBMITTED
TO ANY LENDER

 

A-8

--------------------------------------------------------------------------------


 

WITH RESPECT TO ANY AMOUNTS OWING UNDER THIS PARAGRAPH SHALL BE CONCLUSIVE IN
THE ABSENCE OF MANIFEST ERROR.  IF SUCH LENDER’S SHARE OF SUCH BORROWING IS NOT
MADE AVAILABLE TO THE ADMINISTRATIVE AGENT BY SUCH LENDER WITHIN THREE BUSINESS
DAYS OF SUCH BORROWING DATE, THE ADMINISTRATIVE AGENT SHALL ALSO BE ENTITLED TO
RECOVER SUCH AMOUNT WITH INTEREST THEREON AT THE RATE PER ANNUM APPLICABLE TO
BASE RATE LOANS UNDER THE RELEVANT FACILITY, ON DEMAND, FROM THE BORROWER.

 

(D)                                 UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE
BEEN NOTIFIED IN WRITING BY THE BORROWER PRIOR TO THE DATE OF ANY PAYMENT DUE TO
BE MADE HEREUNDER THAT THE BORROWER WILL NOT MAKE SUCH PAYMENT TO THE
ADMINISTRATIVE AGENT, THE ADMINISTRATIVE AGENT MAY ASSUME THAT THE BORROWER IS
MAKING SUCH PAYMENT, AND THE ADMINISTRATIVE AGENT MAY, BUT SHALL NOT BE REQUIRED
TO, IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE LENDERS THEIR
RESPECTIVE PRO RATA SHARES OF A CORRESPONDING AMOUNT.  IF SUCH PAYMENT IS NOT
MADE TO THE ADMINISTRATIVE AGENT BY THE BORROWER WITHIN THREE BUSINESS DAYS OF
SUCH DUE DATE, THE ADMINISTRATIVE AGENT SHALL BE ENTITLED TO RECOVER, ON DEMAND,
FROM EACH LENDER TO WHICH ANY AMOUNT WHICH WAS MADE AVAILABLE PURSUANT TO THE
PRECEDING SENTENCE, SUCH AMOUNT WITH INTEREST THEREON AT A RATE PER ANNUM EQUAL
TO THE DAILY AVERAGE FEDERAL FUNDS EFFECTIVE RATE.  NOTHING HEREIN SHALL BE
DEEMED TO LIMIT THE RIGHTS OF THE ADMINISTRATIVE AGENT OR ANY LENDER AGAINST THE
BORROWER.

 


2.16                           REQUIREMENTS OF LAW.  (A)  IF THE ADOPTION OF OR
ANY CHANGE IN ANY REQUIREMENT OF LAW OR IN THE INTERPRETATION OR APPLICATION
THEREOF OR COMPLIANCE BY ANY LENDER WITH ANY REQUEST OR DIRECTIVE (WHETHER OR
NOT HAVING THE FORCE OF LAW) FROM ANY CENTRAL BANK OR OTHER GOVERNMENTAL
AUTHORITY MADE SUBSEQUENT TO THE DATE HEREOF:

 

(1)                                  SHALL SUBJECT ANY LENDER TO ANY TAX OF ANY
KIND WHATSOEVER WITH RESPECT TO THIS AGREEMENT, ANY LETTER OF CREDIT, ANY
APPLICATION OR ANY EURODOLLAR LOAN MADE BY IT, OR CHANGE THE BASIS OF TAXATION
OF PAYMENTS TO SUCH LENDER IN RESPECT THEREOF (EXCEPT FOR NON-EXCLUDED TAXES
COVERED BY SECTION 2.17 AND CHANGES IN THE RATE OF TAX ON THE OVERALL NET INCOME
OF SUCH LENDER);

 

(2)                                  SHALL IMPOSE, MODIFY OR HOLD APPLICABLE ANY
RESERVE, SPECIAL DEPOSIT, COMPULSORY LOAN OR SIMILAR REQUIREMENT AGAINST ASSETS
HELD BY, DEPOSITS OR OTHER LIABILITIES IN OR FOR THE ACCOUNT OF, ADVANCES, LOANS
OR OTHER EXTENSIONS OF CREDIT BY, OR ANY OTHER ACQUISITION OF FUNDS BY, ANY
OFFICE OF SUCH LENDER THAT IS NOT OTHERWISE INCLUDED IN THE DETERMINATION OF THE
EURODOLLAR RATE HEREUNDER; OR

 

(3)                                  SHALL IMPOSE ON SUCH LENDER ANY OTHER
CONDITION;

 

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall promptly pay such Lender,
upon its demand, any additional amounts necessary to compensate such Lender for
such increased cost or reduced amount receivable.  If any Lender becomes
entitled to claim any additional amounts pursuant to this Section, it shall
promptly notify the Borrower (with a copy to the Administrative Agent) of the
event by reason of which it has become so entitled.

 

A-9

--------------------------------------------------------------------------------


 

(B)                                 IF ANY LENDER SHALL HAVE DETERMINED THAT THE
ADOPTION OF OR ANY CHANGE IN ANY REQUIREMENT OF LAW REGARDING CAPITAL ADEQUACY
OR IN THE INTERPRETATION OR APPLICATION THEREOF OR COMPLIANCE BY SUCH LENDER OR
ANY CORPORATION CONTROLLING SUCH LENDER WITH ANY REQUEST OR DIRECTIVE REGARDING
CAPITAL ADEQUACY (WHETHER OR NOT HAVING THE FORCE OF LAW) FROM ANY GOVERNMENTAL
AUTHORITY MADE SUBSEQUENT TO THE DATE HEREOF SHALL HAVE THE EFFECT OF REDUCING
THE RATE OF RETURN ON SUCH LENDER’S OR SUCH CORPORATION’S CAPITAL AS A
CONSEQUENCE OF ITS OBLIGATIONS HEREUNDER TO A LEVEL BELOW THAT WHICH SUCH LENDER
OR SUCH CORPORATION COULD HAVE ACHIEVED BUT FOR SUCH ADOPTION, CHANGE OR
COMPLIANCE (TAKING INTO CONSIDERATION SUCH LENDER’S OR SUCH CORPORATION’S
POLICIES WITH RESPECT TO CAPITAL ADEQUACY) BY AN AMOUNT DEEMED BY SUCH LENDER TO
BE MATERIAL, THEN FROM TIME TO TIME, AFTER SUBMISSION BY SUCH LENDER TO THE
BORROWER (WITH A COPY TO THE ADMINISTRATIVE AGENT) OF A WRITTEN REQUEST
THEREFOR, THE BORROWER SHALL PAY TO SUCH LENDER SUCH ADDITIONAL AMOUNT OR
AMOUNTS AS WILL COMPENSATE SUCH LENDER OR SUCH CORPORATION FOR SUCH REDUCTION.

 

(C)                                  A CERTIFICATE AS TO ANY ADDITIONAL AMOUNTS
PAYABLE PURSUANT TO THIS SECTION SUBMITTED BY ANY LENDER TO THE BORROWER SETTING
OUT IN REASONABLE DETAIL THE METHOD OF DETERMINATION OF SUCH ADDITIONAL AMOUNTS
(WITH A COPY TO THE ADMINISTRATIVE AGENT) SHALL BE CONCLUSIVE IN THE ABSENCE OF
MANIFEST ERROR.  THE OBLIGATIONS OF THE BORROWER PURSUANT TO THIS SECTION SHALL
SURVIVE THE TERMINATION OF THIS AGREEMENT AND THE PAYMENT OF AMOUNTS PAYABLE
HEREUNDER.

 

2.17                           TAXES.  (A)  ALL PAYMENTS MADE BY THE BORROWER
UNDER THIS AGREEMENT SHALL BE MADE FREE AND CLEAR OF, AND WITHOUT DEDUCTION OR
WITHHOLDING FOR OR ON ACCOUNT OF, ANY PRESENT OR FUTURE INCOME, STAMP OR OTHER
TAXES, LEVIES, IMPOSTS, DUTIES, CHARGES, FEES, DEDUCTIONS OR WITHHOLDINGS, NOW
OR HEREAFTER IMPOSED, LEVIED, COLLECTED, WITHHELD OR ASSESSED BY ANY
GOVERNMENTAL AUTHORITY, EXCLUDING NET INCOME TAXES AND FRANCHISE TAXES (IMPOSED
IN LIEU OF NET INCOME TAXES) IMPOSED ON THE ADMINISTRATIVE AGENT OR ANY LENDER
AS A RESULT OF A PRESENT OR FORMER CONNECTION BETWEEN THE ADMINISTRATIVE AGENT
OR SUCH LENDER AND THE JURISDICTION OF THE GOVERNMENTAL AUTHORITY IMPOSING SUCH
TAX OR ANY POLITICAL SUBDIVISION OR TAXING AUTHORITY THEREOF OR THEREIN (OTHER
THAN ANY SUCH CONNECTION ARISING SOLELY FROM THE ADMINISTRATIVE AGENT’S OR SUCH
LENDER’S HAVING EXECUTED, DELIVERED OR PERFORMED ITS OBLIGATIONS OR RECEIVED A
PAYMENT UNDER, OR ENFORCED, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT).  IF ANY
SUCH NON-EXCLUDED TAXES, LEVIES, IMPOSTS, DUTIES, CHARGES, FEES, DEDUCTIONS OR
WITHHOLDINGS (“NON-EXCLUDED TAXES”) ARE REQUIRED TO BE WITHHELD FROM ANY AMOUNTS
PAYABLE TO THE ADMINISTRATIVE AGENT OR ANY LENDER HEREUNDER, THE AMOUNTS SO
PAYABLE TO THE ADMINISTRATIVE AGENT OR SUCH LENDER SHALL BE INCREASED TO THE
EXTENT NECESSARY TO YIELD TO THE ADMINISTRATIVE AGENT OR SUCH LENDER (AFTER
PAYMENT OF ALL NON-EXCLUDED TAXES AND OTHER TAXES) INTEREST OR ANY SUCH OTHER
AMOUNTS PAYABLE HEREUNDER AT THE RATES OR IN THE AMOUNTS SPECIFIED IN THIS
AGREEMENT, PROVIDED, HOWEVER, THAT THE BORROWER SHALL NOT BE REQUIRED TO
INCREASE ANY SUCH AMOUNTS PAYABLE TO ANY LENDER WITH RESPECT TO ANY NON-EXCLUDED
TAXES (I) THAT ARE ATTRIBUTABLE TO SUCH LENDER’S FAILURE TO COMPLY WITH THE
REQUIREMENTS OF PARAGRAPH (D) OR (E) OF THIS SECTION OR (II) THAT ARE UNITED
STATES WITHHOLDING TAXES IMPOSED ON AMOUNTS PAYABLE TO SUCH LENDER AT THE TIME
SUCH LENDER BECOMES A PARTY TO THIS AGREEMENT, EXCEPT TO THE EXTENT THAT SUCH
LENDER’S ASSIGNOR (IF ANY) WAS ENTITLED, AT THE TIME OF ASSIGNMENT, TO RECEIVE
ADDITIONAL AMOUNTS FROM THE BORROWER WITH RESPECT TO SUCH NON-EXCLUDED TAXES
PURSUANT TO SECTION 2.17(A).

 

A-10

--------------------------------------------------------------------------------


 

(B)                                 IN ADDITION, THE BORROWER SHALL PAY ANY
OTHER TAXES TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE
LAW.

 

(C)                                  WHENEVER ANY NON-EXCLUDED TAXES OR OTHER
TAXES ARE PAYABLE BY THE BORROWER, AS PROMPTLY AS POSSIBLE THEREAFTER THE
BORROWER SHALL SEND TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE
ADMINISTRATIVE AGENT OR RELEVANT LENDER, AS THE CASE MAY BE, A CERTIFIED COPY OF
AN ORIGINAL OFFICIAL RECEIPT RECEIVED BY THE BORROWER SHOWING PAYMENT THEREOF. 
IF THE BORROWER FAILS TO PAY ANY NON-EXCLUDED TAXES OR OTHER TAXES WHEN DUE TO
THE APPROPRIATE TAXING AUTHORITY OR FAILS TO REMIT TO THE ADMINISTRATIVE AGENT
THE REQUIRED RECEIPTS OR OTHER REQUIRED DOCUMENTARY EVIDENCE, THE BORROWER SHALL
INDEMNIFY THE ADMINISTRATIVE AGENT AND THE LENDERS FOR ANY INCREMENTAL TAXES,
INTEREST OR PENALTIES THAT MAY BECOME PAYABLE BY THE ADMINISTRATIVE AGENT OR ANY
LENDER AS A RESULT OF ANY SUCH FAILURE.  THE AGREEMENTS IN THIS SECTION 2.17
SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT AND THE PAYMENT OF THE LOANS AND
ALL OTHER AMOUNTS PAYABLE HEREUNDER.

 

(D)                                 EACH LENDER (OR TRANSFEREE) THAT IS NOT A
CITIZEN OR RESIDENT OF THE UNITED STATES OF AMERICA, A CORPORATION, PARTNERSHIP
OR OTHER ENTITY CREATED OR ORGANIZED IN OR UNDER THE LAWS OF THE UNITED STATES
OF AMERICA (OR ANY JURISDICTION THEREOF), OR ANY ESTATE OR TRUST THAT IS SUBJECT
TO FEDERAL INCOME TAXATION REGARDLESS OF THE SOURCE OF ITS INCOME (A “NON-U.S.
LENDER”) SHALL DELIVER TO THE BORROWER AND THE ADMINISTRATIVE AGENT (AND, IN THE
CASE OF A PARTICIPANT OR A LENDER PARTICIPATING IN A CONDUIT FINANCING
ARRANGEMENT, AS DEFINED IN SECTION 7701(1) OF THE CODE AND THE REGULATIONS
THEREUNDER (A “CONDUIT FINANCING ARRANGEMENT”) (SUCH LENDER, A “CONDUIT
LENDER”), ALSO TO THE LENDER FROM WHICH THE RELATED PARTICIPATION SHALL HAVE
BEEN PURCHASED OR FROM WHICH THE DESIGNATION OF SUCH CONDUIT LENDER WAS MADE, AS
THE CASE MAY BE) TWO COPIES OF EITHER U.S. INTERNAL REVENUE SERVICE FORM W-8BEN,
FORM W-8ECI OR FORM W-8IMY, OR, IN THE CASE OF A NON-U.S. LENDER CLAIMING
EXEMPTION FROM U.S. FEDERAL WITHHOLDING TAX UNDER SECTION 871(H) OR 881(C) OF
THE CODE WITH RESPECT TO PAYMENTS OF “PORTFOLIO INTEREST” A STATEMENT
SUBSTANTIALLY IN THE FORM OF EXHIBIT H AND A FORM W-8BEN OR FORM W-8IMY, OR ANY
SUBSEQUENT VERSIONS THEREOF OR SUCCESSORS THERETO PROPERLY COMPLETED AND DULY
EXECUTED BY SUCH NON-U.S. LENDER CLAIMING COMPLETE EXEMPTION FROM, OR A REDUCED
RATE OF, U.S. FEDERAL WITHHOLDING TAX ON ALL PAYMENTS BY THE BORROWER UNDER THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS.  SUCH FORMS SHALL BE DELIVERED BY EACH
NON-U.S. LENDER ON OR BEFORE THE DATE IT BECOMES A PARTY TO THIS AGREEMENT (OR,
IN THE CASE OF ANY PARTICIPANT, ON OR BEFORE THE DATE SUCH PARTICIPANT PURCHASES
THE RELATED PARTICIPATION).  IN ADDITION, EACH NON-U.S. LENDER SHALL DELIVER
SUCH FORMS PROMPTLY UPON THE OBSOLESCENCE OR INVALIDITY OF ANY FORM PREVIOUSLY
DELIVERED BY SUCH NON-U.S. LENDER.  EACH NON-U.S. LENDER SHALL PROMPTLY NOTIFY
THE BORROWER AT ANY TIME IT DETERMINES THAT IT IS NO LONGER IN A POSITION TO
PROVIDE ANY PREVIOUSLY DELIVERED CERTIFICATE TO THE BORROWER (OR ANY OTHER FORM
OF CERTIFICATION ADOPTED BY THE U.S. TAXING AUTHORITIES FOR SUCH PURPOSE). 
NOTWITHSTANDING ANY OTHER PROVISION OF THIS PARAGRAPH, A NON-U.S. LENDER SHALL
NOT BE REQUIRED TO DELIVER ANY FORM PURSUANT TO THIS PARAGRAPH THAT SUCH
NON-U.S. LENDER IS NOT LEGALLY ABLE TO DELIVER.  IF ANY NON-U.S. LENDER PROVIDES
A FORM W-8IMY, SUCH NON-U.S. LENDER MUST ALSO ATTACH THE ADDITIONAL
DOCUMENTATION THAT MUST BE TRANSMITTED WITH FORM W-8IMY, INCLUDING THE
APPROPRIATE FORMS DESCRIBED IN THIS SECTION 2.17(D).  A CONDUIT LENDER SHALL
PROVIDE TWO COPIES OF THE APPROPRIATE WITHHOLDING STATEMENTS FOR ALL
PARTICIPANTS AND PARTIES TO A POTENTIAL CONDUIT FINANCING ARRANGEMENT TO THE
BORROWER AND THE ADMINISTRATIVE AGENT ON OR BEFORE THE DATE OF COMMENCEMENT OF
THE POTENTIAL CONDUIT FINANCING ARRANGEMENT.

 

A-11

--------------------------------------------------------------------------------


 

(E)                                  A LENDER THAT IS ENTITLED TO AN EXEMPTION
FROM OR REDUCTION OF NON-U.S. WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION
IN WHICH THE BORROWER IS LOCATED, OR ANY TREATY TO WHICH SUCH JURISDICTION IS A
PARTY, WITH RESPECT TO PAYMENTS UNDER THIS AGREEMENT SHALL DELIVER TO THE
BORROWER (WITH A COPY TO THE ADMINISTRATIVE AGENT), AT THE TIME OR TIMES
PRESCRIBED BY APPLICABLE LAW OR REASONABLY REQUESTED BY THE BORROWER, SUCH
PROPERLY COMPLETED AND EXECUTED DOCUMENTATION PRESCRIBED BY APPLICABLE LAW AS
WILL PERMIT SUCH PAYMENTS TO BE MADE WITHOUT WITHHOLDING OR AT A REDUCED RATE,
PROVIDED THAT SUCH LENDER IS LEGALLY ENTITLED TO COMPLETE, EXECUTE AND DELIVER
SUCH DOCUMENTATION AND IN SUCH LENDER’S REASONABLE JUDGMENT SUCH COMPLETION,
EXECUTION OR SUBMISSION WOULD NOT MATERIALLY PREJUDICE THE LEGAL POSITION OF
SUCH LENDER.

 

(F)                                    IF THE ADMINISTRATIVE AGENT OR ANY LENDER
RECEIVES A REFUND IN RESPECT OF NON-EXCLUDED TAXES OR OTHER TAXES PAID BY THE
BORROWER, WHICH IN THE GOOD FAITH JUDGMENT OF SUCH LENDER IS ALLOCABLE TO SUCH
PAYMENT, IT SHALL PROMPTLY PAY SUCH REFUND, TOGETHER WITH ANY OTHER AMOUNTS PAID
BY THE BORROWER IN CONNECTION WITH SUCH REFUNDED NON-EXCLUDED TAXES OR OTHER
TAXES, TO THE BORROWER, NET OF ALL OUT-OF-POCKET EXPENSES OF SUCH LENDER
INCURRED IN OBTAINING SUCH REFUND, PROVIDED, HOWEVER, THAT THE BORROWER AGREES
TO PROMPTLY RETURN SUCH REFUND TO THE ADMINISTRATIVE AGENT OR THE APPLICABLE
LENDER, AS THE CASE MAY BE, IF IT RECEIVES NOTICE FROM THE ADMINISTRATIVE AGENT
OR APPLICABLE LENDER THAT THE ADMINISTRATIVE AGENT OR SUCH LENDER IS REQUIRED TO
REPAY SUCH REFUND.

 

(G)                                 NO CONDUIT LENDER OR OTHER PARTICIPANT IN A
POTENTIAL CONDUIT FINANCING ARRANGEMENT SHALL BE ENTITLED TO RECEIVE ANY GREATER
AMOUNT PURSUANT TO SECTION 2.17 THAN THE FINANCING ENTITY (AS DEFINED IN TREAS.
REG. § 1.881-3(A)(2)) WOULD BE ENTITLED TO RECEIVE PURSUANT TO SECTION 2.17.

 


2.18                           INDEMNITY.  THE BORROWER AGREES TO INDEMNIFY EACH
LENDER FOR AND TO HOLD EACH LENDER HARMLESS FROM ANY LOSS OR EXPENSE THAT SUCH
LENDER MAY REASONABLY SUSTAIN OR INCUR AS A CONSEQUENCE OF (A) DEFAULT BY THE
BORROWER IN MAKING A BORROWING OF, CONVERSION INTO OR CONTINUATION OF EURODOLLAR
LOANS AFTER THE BORROWER HAS GIVEN A NOTICE REQUESTING THE SAME IN ACCORDANCE
WITH THE PROVISIONS OF THIS AGREEMENT, (B)  DEFAULT BY THE BORROWER IN MAKING
ANY PREPAYMENT AFTER THE BORROWER HAS GIVEN A NOTICE THEREOF IN ACCORDANCE WITH
THE PROVISIONS OF THIS AGREEMENT OR (C) THE MAKING OF A PREPAYMENT OR CONVERSION
OF EURODOLLAR LOANS ON A DAY THAT IS NOT THE LAST DAY OF AN INTEREST PERIOD WITH
RESPECT THERETO.  SUCH INDEMNIFICATION MAY INCLUDE AN AMOUNT EQUAL TO THE
EXCESS, IF ANY, OF (I) THE AMOUNT OF INTEREST THAT WOULD HAVE ACCRUED ON THE
AMOUNT SO PREPAID OR CONVERTED, OR NOT SO BORROWED, CONVERTED OR CONTINUED, FOR
THE PERIOD FROM THE DATE OF SUCH PREPAYMENT OR CONVERSION OR OF SUCH FAILURE TO
BORROW, CONVERT OR CONTINUE TO THE LAST DAY OF SUCH INTEREST PERIOD (OR, IN THE
CASE OF A FAILURE TO BORROW, CONVERT OR CONTINUE, THE INTEREST PERIOD THAT WOULD
HAVE COMMENCED ON THE DATE OF SUCH FAILURE) IN EACH CASE AT THE APPLICABLE RATE
OF INTEREST FOR SUCH LOANS PROVIDED FOR HEREIN (EXCLUDING, HOWEVER, THE
APPLICABLE MARGIN INCLUDED THEREIN, IF ANY) OVER (II) THE AMOUNT OF INTEREST (AS
REASONABLY DETERMINED BY SUCH LENDER) THAT WOULD HAVE ACCRUED TO SUCH LENDER ON
SUCH AMOUNT BY PLACING SUCH AMOUNT ON DEPOSIT FOR A COMPARABLE PERIOD WITH
LEADING BANKS IN THE INTERBANK EURODOLLAR MARKET.  A CERTIFICATE AS TO ANY
AMOUNTS PAYABLE PURSUANT TO THIS SECTION SUBMITTED TO THE BORROWER BY ANY LENDER
SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR.  THIS COVENANT SHALL
SURVIVE THE TERMINATION OF THIS AGREEMENT AND THE PAYMENT OF THE LOANS AND ALL
OTHER AMOUNTS PAYABLE HEREUNDER.

 

A-12

--------------------------------------------------------------------------------


 


2.19                           ILLEGALITY.  NOTWITHSTANDING ANY OTHER PROVISION
HEREIN, IF THE ADOPTION OF OR ANY CHANGE IN ANY REQUIREMENT OF LAW OR IN THE
INTERPRETATION OR APPLICATION THEREOF SHALL MAKE IT UNLAWFUL FOR ANY LENDER TO
MAKE OR MAINTAIN EURODOLLAR LOANS AS CONTEMPLATED BY THIS AGREEMENT, (A) THE
COMMITMENT OF SUCH LENDER HEREUNDER TO MAKE EURODOLLAR LOANS, CONTINUE
EURODOLLAR LOANS AS SUCH AND CONVERT BASE RATE LOANS TO EURODOLLAR LOANS SHALL
FORTHWITH BE CANCELED AND (B) SUCH LENDER’S LOANS THEN OUTSTANDING AS EURODOLLAR
LOANS, IF ANY, SHALL BE CONVERTED AUTOMATICALLY TO BASE RATE LOANS ON THE
RESPECTIVE LAST DAYS OF THE THEN CURRENT INTEREST PERIODS WITH RESPECT TO SUCH
LOANS OR WITHIN SUCH EARLIER PERIOD AS REQUIRED BY LAW.  IF ANY SUCH CONVERSION
OF A EURODOLLAR LOAN OCCURS ON A DAY WHICH IS NOT THE LAST DAY OF THE THEN
CURRENT INTEREST PERIOD WITH RESPECT THERETO, THE BORROWER SHALL PAY TO SUCH
LENDER SUCH AMOUNTS, IF ANY, AS MAY BE REQUIRED PURSUANT TO SECTION 2.18.


 


2.20                           CHANGE OF LENDING OFFICE.  EACH LENDER AGREES
THAT, UPON THE OCCURRENCE OF ANY EVENT GIVING RISE TO THE OPERATION OF
SECTION 2.16, 2.17(A) OR 2.19 WITH RESPECT TO SUCH LENDER, IT WILL, IF REQUESTED
BY THE BORROWER, USE REASONABLE EFFORTS (SUBJECT TO OVERALL POLICY
CONSIDERATIONS OF SUCH LENDER) TO DESIGNATE ANOTHER LENDING OFFICE FOR ANY LOANS
AFFECTED BY SUCH EVENT WITH THE OBJECT OF AVOIDING THE CONSEQUENCES OF SUCH
EVENT; PROVIDED, THAT SUCH DESIGNATION IS MADE ON TERMS THAT, IN THE SOLE
JUDGMENT OF SUCH LENDER, CAUSE SUCH LENDER AND ITS LENDING OFFICE(S) TO SUFFER
NO ECONOMIC, LEGAL OR REGULATORY DISADVANTAGE, AND PROVIDED, FURTHER, THAT
NOTHING IN THIS SECTION SHALL AFFECT OR POSTPONE ANY OF THE OBLIGATIONS OF THE
BORROWER OR THE RIGHTS OF ANY LENDER PURSUANT TO SECTION 2.16, 2.17(A) OR 2.19.


 


2.21                           SUBSTITUTION OF LENDERS.  UPON THE RECEIPT BY THE
BORROWER FROM ANY LENDER (AN “AFFECTED LENDER”) OF A CLAIM UNDER SECTION 2.16,
2.17 OR 2.19, THE BORROWER MAY:  (A) REQUEST ONE MORE OF THE OTHER LENDERS TO
ACQUIRE AND ASSUME ALL OR PART OF SUCH AFFECTED LENDER’S LOANS, REIMBURSEMENT
OBLIGATIONS AND REVOLVING CREDIT COMMITMENT; OR (B) REPLACE SUCH AFFECTED LENDER
BY DESIGNATING ANOTHER LENDER OR A FINANCIAL INSTITUTION THAT IS WILLING TO
ACQUIRE SUCH LOANS AND REIMBURSEMENT OBLIGATIONS AND ASSUME SUCH REVOLVING
CREDIT COMMITMENT;  PROVIDED THAT (I) SUCH REPLACEMENT DOES NOT CONFLICT WITH
ANY REQUIREMENT OF LAW, (II) NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING AT THE TIME OF SUCH REPLACEMENT, (III) THE BORROWER SHALL REPAY (OR
THE REPLACEMENT BANK OR INSTITUTION SHALL PURCHASE, AT PAR) ALL LOANS AND
REIMBURSEMENT OBLIGATIONS, ACCRUED INTEREST AND OTHER AMOUNTS OWING TO SUCH
REPLACED LENDER PRIOR TO THE DATE OF REPLACEMENT (INCLUDING ALL AMOUNTS THEN
OWING TO SUCH REPLACED LENDER PURSUANT TO SECTIONS 2.16, 2.17 AND 2.19),
(IV) THE BORROWER SHALL BE LIABLE TO SUCH REPLACED LENDER UNDER SECTION 2.18 IF
ANY EURODOLLAR LOAN OWING TO SUCH REPLACED LENDER SHALL BE PREPAID (OR
PURCHASED) OTHER THAN ON THE LAST DAY OF THE INTEREST PERIOD RELATING THERETO,
(V) THE REPLACEMENT BANK OR INSTITUTION, IF NOT ALREADY A LENDER, SHALL BE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, AND (VI) THE REPLACED
LENDER SHALL BE OBLIGATED TO MAKE SUCH REPLACEMENT IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 9.6 (PROVIDED THAT THE BORROWER OR REPLACEMENT LENDER
SHALL BE OBLIGATED TO PAY THE REGISTRATION AND PROCESSING FEE).


 


2.22                           L/C COMMITMENT.  (A)  SUBJECT TO THE TERMS AND
CONDITIONS HEREOF, EACH ISSUING LENDER, IN RELIANCE ON THE AGREEMENTS OF THE
OTHER LENDERS SET FORTH IN SECTION 2.25(A), AGREES TO ISSUE LETTERS OF CREDIT
(THE LETTERS OF CREDIT ISSUED ON AND AFTER THE CLOSING DATE, TOGETHER WITH THE
EXISTING LETTERS OF CREDIT, COLLECTIVELY, THE “LETTERS OF CREDIT”) FOR THE
ACCOUNT OF THE BORROWER ON ANY BUSINESS DAY DURING THE REVOLVING CREDIT
COMMITMENT PERIOD IN SUCH FORM AS MAY BE APPROVED FROM TIME TO TIME BY SUCH
ISSUING LENDER; PROVIDED THAT NO ISSUING LENDER SHALL HAVE

 

A-13

--------------------------------------------------------------------------------


 


ANY OBLIGATION TO ISSUE ANY LETTER OF CREDIT IF, AFTER GIVING EFFECT TO SUCH
ISSUANCE, (I) THE L/C OBLIGATIONS WOULD EXCEED THE L/C COMMITMENT OR (II) THE
AGGREGATE AMOUNT OF THE AVAILABLE REVOLVING CREDIT COMMITMENTS WOULD BE LESS
THAN ZERO. EACH LETTER OF CREDIT SHALL (I) BE DENOMINATED IN DOLLARS AND
(II) EXPIRE NO LATER THAN THE EARLIER OF (X) THE FIRST ANNIVERSARY OF ITS DATE
OF ISSUANCE AND (Y) THE DATE WHICH IS FIVE BUSINESS DAYS PRIOR TO THE REVOLVING
CREDIT TERMINATION DATE, PROVIDED THAT ANY LETTER OF CREDIT WITH A ONE-YEAR TERM
MAY PROVIDE FOR THE RENEWAL THEREOF FOR ADDITIONAL ONE-YEAR PERIODS (WHICH SHALL
IN NO EVENT EXTEND BEYOND THE DATE REFERRED TO IN CLAUSE (Y) ABOVE).

 

(B)                                 NO ISSUING LENDER SHALL AT ANY TIME BE
OBLIGATED TO ISSUE ANY LETTER OF CREDIT HEREUNDER IF SUCH ISSUANCE WOULD
CONFLICT WITH, OR CAUSE SUCH ISSUING LENDER OR ANY L/C PARTICIPANT TO EXCEED ANY
LIMITS IMPOSED BY, ANY APPLICABLE REQUIREMENT OF LAW.

 


2.23                           PROCEDURE FOR ISSUANCE OF LETTER OF CREDIT.  THE
BORROWER MAY FROM TIME TO TIME REQUEST THAT AN ISSUING LENDER ISSUE A LETTER OF
CREDIT BY DELIVERING TO SUCH ISSUING LENDER AT ITS ADDRESS FOR NOTICES SPECIFIED
HEREIN AN APPLICATION THEREFOR, COMPLETED TO THE REASONABLE SATISFACTION OF SUCH
ISSUING LENDER, AND SUCH OTHER CERTIFICATES, DOCUMENTS AND OTHER PAPERS AND
INFORMATION AS SUCH ISSUING LENDER MAY REASONABLY REQUEST WITH RESPECT TO THE
REQUESTED LETTER OF CREDIT.  UPON RECEIPT OF ANY APPLICATION, AN ISSUING LENDER
WILL PROCESS SUCH APPLICATION AND THE CERTIFICATES, DOCUMENTS AND OTHER PAPERS
AND INFORMATION DELIVERED TO IT IN CONNECTION THEREWITH IN ACCORDANCE WITH ITS
CUSTOMARY PROCEDURES AND SHALL PROMPTLY ISSUE THE LETTER OF CREDIT REQUESTED
THEREBY (BUT IN NO EVENT SHALL ANY ISSUING LENDER BE REQUIRED TO ISSUE ANY
LETTER OF CREDIT EARLIER THAN THREE BUSINESS DAYS AFTER ITS RECEIPT OF THE
APPLICATION THEREFOR AND ALL SUCH OTHER CERTIFICATES, DOCUMENTS AND OTHER PAPERS
AND INFORMATION RELATING THERETO) BY ISSUING THE ORIGINAL OF SUCH LETTER OF
CREDIT TO THE BENEFICIARY THEREOF OR AS OTHERWISE MAY BE AGREED TO BY SUCH
ISSUING LENDER AND THE BORROWER.  PROMPTLY AFTER ISSUANCE BY AN ISSUING LENDER
OF A LETTER OF CREDIT, SUCH ISSUING LENDER SHALL FURNISH A COPY OF SUCH LETTER
OF CREDIT TO THE BORROWER.  EACH ISSUING LENDER SHALL PROMPTLY FURNISH TO THE
ADMINISTRATIVE AGENT, WHICH SHALL IN TURN PROMPTLY FURNISH TO THE LENDERS,
NOTICE OF THE ISSUANCE OF EACH LETTER OF CREDIT ISSUED BY IT (INCLUDING THE
AMOUNT THEREOF).


 


2.24                           FEES AND OTHER CHARGES.  (A)  THE BORROWER WILL
PAY A FEE ON THE AGGREGATE DRAWABLE AMOUNT OF ALL OUTSTANDING LETTERS OF CREDIT
AT A PER ANNUM RATE EQUAL TO THE APPLICABLE MARGIN THEN IN EFFECT WITH RESPECT
TO REVOLVING CREDIT LOANS THAT ARE EURODOLLAR LOANS, SHARED RATABLY AMONG THE
LENDERS AND PAYABLE QUARTERLY IN ARREARS ON EACH L/C FEE PAYMENT DATE AFTER THE
ISSUANCE DATE.  IN ADDITION, THE BORROWER SHALL PAY TO EACH ISSUING LENDER FOR
ITS OWN ACCOUNT A FRONTING FEE ON THE AGGREGATE DRAWABLE AMOUNT OF ALL
OUTSTANDING LETTERS OF CREDIT ISSUED BY IT IN AN AMOUNT TO BE AGREED UPON FROM
TIME TO TIME BETWEEN SUCH ISSUING LENDER AND THE BORROWER, PAYABLE QUARTERLY IN
ARREARS ON EACH L/C FEE PAYMENT DATE AFTER THE ISSUANCE DATE.

 

(B)                                 IN ADDITION TO THE FOREGOING FEES, THE
BORROWER SHALL PAY OR REIMBURSE EACH ISSUING LENDER FOR SUCH NORMAL AND
CUSTOMARY COSTS AND EXPENSES AS ARE INCURRED OR CHARGED BY SUCH ISSUING LENDER
IN ISSUING, NEGOTIATING, EFFECTING PAYMENT UNDER, AMENDING OR OTHERWISE
ADMINISTERING ANY LETTER OF CREDIT.

 


2.25                           L/C PARTICIPATIONS.  (A)  EACH ISSUING LENDER
IRREVOCABLY AGREES TO GRANT AND HEREBY GRANTS TO EACH L/C PARTICIPANT, AND, TO
INDUCE EACH ISSUING LENDER TO ISSUE LETTERS OF

 

A-14

--------------------------------------------------------------------------------


 


CREDIT HEREUNDER, EACH L/C PARTICIPANT IRREVOCABLY AGREES TO ACCEPT AND PURCHASE
AND HEREBY ACCEPTS AND PURCHASES FROM EACH ISSUING LENDER, ON THE TERMS AND
CONDITIONS HEREINAFTER STATED, FOR SUCH L/C PARTICIPANT’S OWN ACCOUNT AND RISK
AN UNDIVIDED INTEREST EQUAL TO SUCH L/C PARTICIPANT’S REVOLVING CREDIT
PERCENTAGE IN EACH ISSUING LENDER’S OBLIGATIONS AND RIGHTS UNDER AND IN RESPECT
OF EACH LETTER OF CREDIT ISSUED BY SUCH ISSUING LENDER HEREUNDER AND THE AMOUNT
OF EACH DRAFT PAID BY SUCH ISSUING LENDER THEREUNDER.  EACH L/C PARTICIPANT
UNCONDITIONALLY AND IRREVOCABLY AGREES WITH EACH ISSUING LENDER THAT, IF A DRAFT
IS PAID UNDER ANY LETTER OF CREDIT BY SUCH ISSUING LENDER FOR WHICH SUCH ISSUING
LENDER IS NOT REIMBURSED IN FULL BY THE BORROWER IN ACCORDANCE WITH THE TERMS OF
THIS AGREEMENT, SUCH L/C PARTICIPANT SHALL PAY TO SUCH ISSUING LENDER, UPON
DEMAND, AT SUCH ISSUING LENDER’S ADDRESS FOR NOTICES SPECIFIED HEREIN, AN AMOUNT
EQUAL TO SUCH L/C PARTICIPANT’S REVOLVING CREDIT PERCENTAGE OF THE AMOUNT OF
SUCH DRAFT, OR ANY PART THEREOF, THAT IS NOT SO REIMBURSED.

 

(B)                                 IF ANY AMOUNT REQUIRED TO BE PAID BY ANY L/C
PARTICIPANT TO AN ISSUING LENDER PURSUANT TO SECTION 2.25(A) IN RESPECT OF ANY
UNREIMBURSED PORTION OF ANY PAYMENT MADE BY SUCH ISSUING LENDER UNDER ANY LETTER
OF CREDIT IS PAID TO SUCH ISSUING LENDER WITHIN THREE BUSINESS DAYS AFTER THE
DATE SUCH PAYMENT IS DUE, SUCH L/C PARTICIPANT SHALL PAY TO SUCH ISSUING LENDER
ON DEMAND AN AMOUNT EQUAL TO THE PRODUCT OF (I) SUCH AMOUNT, TIMES (II) THE
DAILY AVERAGE FEDERAL FUNDS EFFECTIVE RATE DURING THE PERIOD FROM AND INCLUDING
THE DATE SUCH PAYMENT IS REQUIRED TO THE DATE ON WHICH SUCH PAYMENT IS
IMMEDIATELY AVAILABLE TO SUCH ISSUING LENDER, TIMES (III) A FRACTION THE
NUMERATOR OF WHICH IS THE NUMBER OF DAYS THAT ELAPSE DURING SUCH PERIOD AND THE
DENOMINATOR OF WHICH IS 360.  IF ANY SUCH AMOUNT REQUIRED TO BE PAID BY ANY L/C
PARTICIPANT PURSUANT TO SECTION 2.25(A) IS NOT MADE AVAILABLE TO SUCH ISSUING
LENDER BY SUCH L/C PARTICIPANT WITHIN THREE BUSINESS DAYS AFTER THE DATE SUCH
PAYMENT IS DUE, SUCH ISSUING LENDER SHALL BE ENTITLED TO RECOVER FROM SUCH L/C
PARTICIPANT, ON DEMAND, SUCH AMOUNT WITH INTEREST THEREON CALCULATED FROM SUCH
DUE DATE AT THE RATE PER ANNUM APPLICABLE TO BASE RATE LOANS UNDER THE REVOLVING
CREDIT FACILITY.  A CERTIFICATE OF SUCH ISSUING LENDER SUBMITTED TO ANY L/C
PARTICIPANT WITH RESPECT TO ANY SUCH AMOUNTS OWING UNDER THIS SECTION SHALL BE
CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR.

 

(C)                                  WHENEVER, AT ANY TIME AFTER AN ISSUING
LENDER HAS MADE PAYMENT UNDER ANY LETTER OF CREDIT AND HAS RECEIVED FROM ANY L/C
PARTICIPANT ITS PRO RATA SHARE OF SUCH PAYMENT IN ACCORDANCE WITH
SECTION 2.25(A), SUCH ISSUING LENDER RECEIVES ANY PAYMENT RELATED TO SUCH LETTER
OF CREDIT (WHETHER DIRECTLY FROM THE BORROWER OR OTHERWISE, INCLUDING PROCEEDS
OF COLLATERAL APPLIED THERETO BY SUCH ISSUING LENDER), OR ANY PAYMENT OF
INTEREST ON ACCOUNT THEREOF, SUCH ISSUING LENDER WILL DISTRIBUTE TO SUCH L/C
PARTICIPANT ITS PRO RATA SHARE THEREOF; PROVIDED, HOWEVER, THAT IN THE EVENT
THAT ANY SUCH PAYMENT RECEIVED BY SUCH ISSUING LENDER SHALL BE REQUIRED TO BE
RETURNED BY SUCH ISSUING LENDER, SUCH L/C PARTICIPANT SHALL RETURN TO SUCH
ISSUING LENDER THE PORTION THEREOF PREVIOUSLY DISTRIBUTED BY SUCH ISSUING LENDER
TO IT.

 

(D)                                 EACH LENDER’S OBLIGATION TO PURCHASE,
PURSUANT TO SECTION 2.25(A), SUCH LENDER’S REVOLVING CREDIT PERCENTAGE IN EACH
ISSUING LENDER’S OBLIGATIONS AND RIGHTS UNDER AND IN RESPECT OF EACH LETTER OF
CREDIT ISSUED BY SUCH ISSUING LENDER HEREUNDER SHALL BE ABSOLUTE AND
UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE, INCLUDING, WITHOUT
LIMITATION, (I) ANY SETOFF, COUNTERCLAIM, RECOUPMENT, DEFENSE OR OTHER RIGHT
WHICH SUCH LENDER OR THE BORROWER MAY HAVE AGAINST SUCH ISSUING LENDER, THE
BORROWER OR ANY OTHER PERSON FOR ANY REASON WHATSOEVER; (II) THE OCCURRENCE OR
CONTINUANCE OF A DEFAULT OR AN EVENT OF DEFAULT OR THE

 

A-15

--------------------------------------------------------------------------------


 

FAILURE TO SATISFY ANY OF THE OTHER CONDITIONS SPECIFIED IN SECTION 4; (III) ANY
ADVERSE CHANGE IN THE CONDITION (FINANCIAL OR OTHERWISE) OF THE BORROWER OR ANY
OTHER LOAN PARTY; (IV) ANY BREACH OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
BY THE BORROWER, ANY OTHER LOAN PARTY OR ANY OTHER LENDER; OR (V) ANY OTHER
CIRCUMSTANCE, HAPPENING OR EVENT WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF
THE FOREGOING.

 


2.26                           REIMBURSEMENT OBLIGATION OF THE BORROWER.  THE
BORROWER AGREES TO REIMBURSE EACH ISSUING LENDER ON EACH DATE ON WHICH SUCH
ISSUING LENDER NOTIFIES THE BORROWER OF THE DATE AND AMOUNT OF A DRAFT PRESENTED
UNDER ANY LETTER OF CREDIT AND PAID BY SUCH ISSUING LENDER (BUT IN ANY EVENT NO
SUCH REIMBURSEMENT SHALL BE REQUIRED BEFORE THE DATE ON WHICH BASE RATE LOANS
WOULD BE MADE (OR THE PROCEDURE SPECIFIED IN SECTION 2.25 WOULD BECOME
APPLICABLE) AS DESCRIBED IN THE LAST TWO SENTENCES OF THIS SECTION) FOR THE
AMOUNT OF (A) SUCH DRAFT SO PAID AND (B) ANY TAXES, FEES, CHARGES OR OTHER COSTS
OR EXPENSES INCURRED BY SUCH ISSUING LENDER IN CONNECTION WITH SUCH PAYMENT (THE
AMOUNTS DESCRIBED IN THE FOREGOING CLAUSES (A) AND (B) IN RESPECT OF ANY
DRAWING, COLLECTIVELY, THE “PAYMENT AMOUNT”). EACH SUCH PAYMENT SHALL BE MADE TO
SUCH ISSUING LENDER AT ITS ADDRESS FOR NOTICES SPECIFIED HEREIN IN LAWFUL MONEY
OF THE UNITED STATES OF AMERICA AND IN IMMEDIATELY AVAILABLE FUNDS.  INTEREST
SHALL BE PAYABLE ON EACH PAYMENT AMOUNT FROM THE DATE OF THE APPLICABLE DRAWING
UNTIL PAYMENT IN FULL AT THE RATE SET FORTH IN (I) UNTIL THE SECOND BUSINESS DAY
FOLLOWING THE DATE OF THE APPLICABLE DRAWING, SECTION 2.12(B) AND
(II) THEREAFTER, SECTION 2.12(C).  EACH DRAWING UNDER ANY LETTER OF CREDIT SHALL
(UNLESS AN EVENT OF THE TYPE DESCRIBED IN CLAUSE (I) OR (II) OF
SECTION 7(F) SHALL HAVE OCCURRED AND BE CONTINUING WITH RESPECT TO THE BORROWER,
IN WHICH CASE THE PROCEDURES SPECIFIED IN SECTION 2.25 FOR FUNDING BY L/C
PARTICIPANTS SHALL APPLY) CONSTITUTE A REQUEST BY THE BORROWER TO THE
ADMINISTRATIVE AGENT FOR A BORROWING PURSUANT TO SECTION 2.5 OF BASE RATE LOANS
IN THE AMOUNT OF SUCH DRAWING.  THE BORROWING DATE WITH RESPECT TO SUCH
BORROWING SHALL BE THE FIRST DATE ON WHICH A BORROWING OF REVOLVING CREDIT LOANS
COULD BE MADE, PURSUANT TO SECTION 2.5, IF THE ADMINISTRATIVE AGENT HAD RECEIVED
A NOTICE OF SUCH BORROWING AT THE TIME OF SUCH DRAWING UNDER SUCH LETTER OF
CREDIT.


 


2.27                           OBLIGATIONS ABSOLUTE.  THE BORROWER’S OBLIGATIONS
UNDER SECTIONS 2.22 THROUGH 2.28 SHALL BE ABSOLUTE AND UNCONDITIONAL UNDER ANY
AND ALL CIRCUMSTANCES AND IRRESPECTIVE OF ANY SETOFF, COUNTERCLAIM OR DEFENSE TO
PAYMENT THAT THE BORROWER MAY HAVE OR HAVE HAD AGAINST ANY ISSUING LENDER, ANY
L/C PARTICIPANT, ANY BENEFICIARY OF A LETTER OF CREDIT OR ANY OTHER PERSON.  THE
BORROWER ALSO AGREES THAT EACH ISSUING LENDER AND THE L/C PARTICIPANT SHALL NOT
BE RESPONSIBLE FOR, AND THE BORROWER’S REIMBURSEMENT OBLIGATIONS UNDER
SECTION 2.26 SHALL NOT BE AFFECTED BY, AMONG OTHER THINGS, THE VALIDITY OR
GENUINENESS OF DOCUMENTS OR OF ANY ENDORSEMENTS THEREON, EVEN THOUGH SUCH
DOCUMENTS SHALL IN FACT PROVE TO BE INVALID, FRAUDULENT OR FORGED, OR ANY
DISPUTE BETWEEN OR AMONG THE BORROWER AND ANY BENEFICIARY OF ANY LETTER OF
CREDIT OR ANY OTHER PARTY TO WHICH SUCH LETTER OF CREDIT MAY BE TRANSFERRED OR
ANY CLAIMS WHATSOEVER OF THE BORROWER AGAINST ANY BENEFICIARY OF SUCH LETTER OF
CREDIT OR ANY SUCH TRANSFEREE.  NO ISSUING LENDER OR L/C PARTICIPANT SHALL BE
LIABLE FOR ANY ERROR, OMISSION, INTERRUPTION OR DELAY IN TRANSMISSION, DISPATCH
OR DELIVERY OF ANY MESSAGE OR ADVICE, HOWEVER TRANSMITTED, IN CONNECTION WITH
ANY LETTER OF CREDIT, EXCEPT FOR ERRORS OR OMISSIONS FOUND BY A FINAL AND
NONAPPEALABLE DECISION OF A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH ISSUING LENDER.  THE
BORROWER AGREES THAT ANY ACTION TAKEN OR OMITTED BY AN ISSUING LENDER UNDER OR
IN CONNECTION WITH ANY LETTER OF CREDIT ISSUED BY IT OR THE RELATED DRAFTS OR
DOCUMENTS, IF DONE IN THE ABSENCE OF GROSS NEGLIGENCE OR

 

A-16

--------------------------------------------------------------------------------


 


WILLFUL MISCONDUCT AND IN ACCORDANCE WITH THE STANDARDS OR CARE SPECIFIED IN THE
UNIFORM COMMERCIAL CODE OF THE STATE OF NEW YORK, SHALL BE BINDING ON THE
BORROWER AND SHALL NOT RESULT IN ANY LIABILITY OF SUCH ISSUING LENDER OR ANY L/C
PARTICIPANT TO THE BORROWER.


 


2.28                           LETTER OF CREDIT PAYMENTS.  IF ANY DRAFT SHALL BE
PRESENTED FOR PAYMENT UNDER ANY LETTER OF CREDIT, THE RELEVANT ISSUING LENDER
SHALL PROMPTLY NOTIFY THE BORROWER OF THE DATE AND AMOUNT THEREOF.  THE
RESPONSIBILITY OF THE RELEVANT ISSUING LENDER TO THE BORROWER IN CONNECTION WITH
ANY DRAFT PRESENTED FOR PAYMENT UNDER ANY LETTER OF CREDIT ISSUED BY SUCH
ISSUING LENDER SHALL, IN ADDITION TO ANY PAYMENT OBLIGATION EXPRESSLY PROVIDED
FOR IN SUCH LETTER OF CREDIT, BE LIMITED TO DETERMINING THAT THE DOCUMENTS
(INCLUDING EACH DRAFT) DELIVERED UNDER SUCH LETTER OF CREDIT IN CONNECTION WITH
SUCH PRESENTMENT ARE SUBSTANTIALLY IN CONFORMITY WITH SUCH LETTER OF CREDIT.


 


2.29                           APPLICATIONS.  TO THE EXTENT THAT ANY PROVISION
OF ANY APPLICATION RELATED TO ANY LETTER OF CREDIT IS INCONSISTENT WITH THE
PROVISIONS OF SECTIONS 2.22 THROUGH 2.28, THE PROVISIONS OF SECTIONS 2.22
THROUGH 2.28 SHALL APPLY; PROVIDED, HOWEVER, THAT ANY TERM, CONDITION OR
PROVISION OF ANY APPLICATION WHICH IS IN ADDITION TO, OR THE SUBJECT MATTER OF
WHICH IS NOT IN, PART OF OR COVERED BY, THE PROVISIONS OF SECTIONS 2.22 THROUGH
2.28 SHALL NOT BE CONSIDERED AS BEING OR DEEMED TO BE IN CONFLICT WITH OR
INCONSISTENT WITH THE PROVISIONS OF SECTIONS 2.22 THROUGH 2.28.

 

A-17

--------------------------------------------------------------------------------


 

ANNEX III

 

FORM OF TERM NOTE

 

THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW.  TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

 

$

 

New York, New York

 

 

December    , 2005

 

FOR VALUE RECEIVED, the undersigned, B&G FOODS, INC., a Delaware corporation
(the “Borrower”), hereby unconditionally promises to pay to
                 (the “Lender”) or its registered assigns at the Payment Office
specified in the Credit Agreement (as hereinafter defined) in lawful money of
the United States and in immediately available funds, the principal amount of
(a)                            DOLLARS ($                  ), or, if less,
(b) the unpaid principal amount of the Term Loan made by the Lender pursuant to
Section 2.1 of the Credit Agreement.  The principal amount shall be paid in the
amounts and on the dates specified in Section 2.3 of the Credit Agreement.  The
Borrower further agrees to pay interest in like money at such office on the
unpaid principal amount hereof from time to time outstanding at the rates and on
the dates specified in Section 2.12 of the Credit Agreement.

 

The holder of this Note is authorized to endorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date, Type and amount of the Term Loan and the
date and amount of each payment or prepayment of principal with respect thereto,
each conversion of all or a portion thereof to another Type, each continuation
of all or a portion thereof as the same Type and, in the case of Eurodollar
Loans, the length of each Interest Period with respect thereto.  Each such
endorsement shall constitute prima facie evidence of the accuracy of the
information endorsed.  The failure to make any such endorsement or any error in
any such endorsement shall not affect the obligations of the Borrower in respect
of the Term Loan.

 

This Note (a) is one of the Term Notes referred to in the Credit Agreement dated
as of October 14, 2004 (as amended, supplemented, replaced or otherwise modified
from time to time, the “Credit Agreement”), among the Borrower, the Lender, the
other banks and financial institutions or entities from time to time parties
thereto, Lehman Brothers Inc., as advisor, lead arranger and book manager,
Lehman Commercial Paper Inc., as administrative agent, (b) is subject to the
provisions of the Credit Agreement and (c) is subject to optional and mandatory
prepayment in whole or in part as provided in the Credit Agreement.  This Note
is secured and guaranteed as provided in the Loan Documents.  Reference is
hereby made to the Loan Documents for a description of the properties and assets
in which a security interest has been granted, the nature and extent of the
security and the guarantees, the terms and conditions upon

 

A-18

--------------------------------------------------------------------------------


 

which the security interests and each guarantee were granted and the rights of
the holder of this Note in respect thereof.

 

Upon the occurrence of any one or more of the Events of Default, all principal
and all accrued interest then remaining unpaid on this Note shall become, or may
be declared to be, immediately due and payable, all as provided in the Credit
Agreement.

 

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 9.6 OF THE CREDIT
AGREEMENT.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

 

B&G FOODS, INC.,

 

as Borrower

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-19

--------------------------------------------------------------------------------


 

Schedule A
to Term Note

 

LOANS, CONVERSIONS AND REPAYMENTS OF BASE RATE LOANS

 

Date

 

Amount of Base Rate
Loans

 

Amount
Converted to
Base Rate Loans

 

Amount of Principal of
Base Rate Loans Repaid

 

Amount of Base Rate
Loans Converted to
Eurodollar Loans

 

Unpaid Principal Balance
of Base Rate Loans

 

Notation Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-20

--------------------------------------------------------------------------------


 

Schedule B
to Term Note

 

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS

 

Date

 

Amount of
Eurodollar Loans

 

Amount Converted
to Eurodollar
Loans

 

Interest Period and
Eurodollar Rate with
Respect Thereto

 

Amount of Principal
of Eurodollar Loans
Repaid

 

Amount of Eurodollar
Loans Converted to
Base Rate Loans

 

Unpaid Principal
Balance of
Eurodollar Loans

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-21

--------------------------------------------------------------------------------

 